Exhibit 10.14
CONFIDENTIAL TREATMENT REQUESTED
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”, AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
     
 
FRANKLIN MORTGAGE ASSET TRUST 2009-A
Owner
and
FRANKLIN CREDIT MANAGEMENT CORPORATION
Servicer
SERVICING AGREEMENT
Dated as of March 31, 2009
Mortgage Loans and REO Properties
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
  DEFINITIONS AND CONSTRUCTION

 
       
Section 1.01 Definitions
    1  
Section 1.02 Rules of Construction
    11  
 
        ARTICLE II   POSSESSION OF MORTGAGE FILES AND REO FILES; BOOKS AND
RECORDS;
CUSTODIAL AGREEMENTS; DELIVERY OF DOCUMENTS
 
       
Section 2.01 Possession of Mortgage Files and REO Files; Maintenance of
Servicing Files
    14  
Section 2.02 Books and Records; Transfers of Mortgage Loans
    14  
Section 2.03 Custodial Agreements; Delivery of Documents
    15  
 
        ARTICLE III   REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH

 
       
Section 3.01 Servicer Representations and Warranties
    16  
Section 3.02 Owner Representations and Warranties
    17  
 
       
ARTICLE IV   ADMINISTRATION AND SERVICING OF MORTGAGE LOANS AND REO PROPERTIES

 
       
Section 4.01 Servicer to Act as Servicer
    18  
Section 4.02 Liquidation of Mortgage Loans
    19  
Section 4.03 Collection of Mortgage Loan Payments and REO Rental Payments
    20  
Section 4.04 Deposits to Collection Account
    21  
Section 4.05 Permitted Withdrawals From Collection Account
    22  
Section 4.06 Establishment of and Deposits to Escrow Account and Modification
Account
    22  
Section 4.07 Permitted Withdrawals From Escrow Account and Modification Account
    23  
Section 4.08 Payment of Taxes, Insurance and Other Charges
    24  
Section 4.09 [Reserved]
    24  
Section 4.10 Maintenance of Hazard Insurance
    24  
Section 4.11 Maintenance of Mortgage Impairment Insurance
    26  
Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance
    26  
Section 4.13 Inspections
    27  
Section 4.14 Restoration of Mortgaged Property
    27  

i



--------------------------------------------------------------------------------



 



              Page
Section 4.15 [Reserved]
    27  
Section 4.16 Title, Management and Disposition of REO Property
    28  
Section 4.17 [Reserved]
    28  
Section 4.18 [Reserved]
    28  
Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged Property
    29  
Section 4.20 [Reserved]
    29  
Section 4.21 Notification of Adjustments
    29  
Section 4.22 Confidentiality/Protection of Customer Information
    29  
Section 4.23 [Reserved]
    29  
Section 4.24 Fair Credit Reporting Act
    29  
Section 4.25 Use of Subservicers and Subcontractors
    29  
 
        ARTICLE V   PAYMENTS TO OWNER
 
       
Section 5.01 Remittances
    30  
Section 5.02 Statements to Owner and Administrator
    30  
Section 5.03 Administrator Advances
    31  
 
       
ARTICLE VI   GENERAL SERVICING PROCEDURES
 
       
Section 6.01 Transfers of Mortgaged Property
    31  
Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files
    32  
Section 6.03 Servicing Compensation
    32  
Section 6.04 Annual Statements as to Compliance
    32  
Section 6.05 Annual Independent Public Accountants’ Servicing Report
    33  
Section 6.06 [Reserved]
    33  
Section 6.07 [Reserved]
    33  
Section 6.08 Right to Examine Servicer Records; Servicing Audits
    33  
Section 6.09 Servicer Action Plan; Risk Management Meetings
    33  
 
        ARTICLE VII   SERVICER COVENANTS

 
       
Section 7.01 Affirmative Covenants of the Servicer
    34  
Section 7.02 Negative Covenants of the Servicer
    36  
 
        ARTICLE VIII   THE SERVICER
 
       
Section 8.01 Indemnification
    36  
Section 8.02 Merger or Consolidation of the Servicer
    37  
Section 8.03 Limitation on Liability of Servicer and Others
    38  

ii



--------------------------------------------------------------------------------



 



              Page
Section 8.04 Limitation on Resignation and Assignment by Servicer
    38  
 
        ARTICLE IX
 
        WHOLE ASSET TRANSFERS

 
       
Section 9.01 Removal of Mortgage Loans and REO Properties from Inclusion Under
this Agreement Upon Whole Asset Transfers
    39  
 
        ARTICLE X
 
        DEFAULT
 
       
Section 10.01 Events of Default
    40  
Section 10.02 Waiver of Defaults
    43  
 
        ARTICLE XI
 
        TERMINATION
 
       
Section 11.01 Termination
    43  
Section 11.02 Termination Without Cause
    43  
Section 11.03 Termination Upon Sale of Assets
    44  
 
        ARTICLE XII
 
        MISCELLANEOUS PROVISIONS
 
       
Section 12.01 Successor to Servicer
    44  
Section 12.02 Amendment
    45  
Section 12.03 Governing Law
    45  
Section 12.04 Duration of Agreement
    46  
Section 12.05 Notices
    46  
Section 12.06 Severability of Provisions
    47  
Section 12.07 Relationship of Parties
    47  
Section 12.08 Execution; Successors and Assigns
    47  
Section 12.09 Recordation of Assignments of Mortgage
    47  
Section 12.10 Assignment by Owner
    48  
Section 12.11 [Reserved]
    48  
Section 12.12 Further Agreements
    48  
Section 12.13 Administration Agreement
    48  
Section 12.14 Third Party Beneficiaries
    48  
Section 12.15 Intent of Parties
    48  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  Mortgage Loan Schedule
Schedule II
  REO Property Schedule
Schedule III
  Servicing Fee Schedule
Schedule IV
  Reports
Schedule V
  REO Property Documents
Schedule VI
  Approval Matrix
Schedule VII
  Summary of HNB Requirements
Schedule VIII
  Servicing Issues
Schedule IX
  Summary of Making Home Affordable Guidelines

EXHIBITS

     
Exhibit A
  Work Rules
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Reserved
Exhibit D
  Reserved
Exhibit E
  Reserved
Exhibit F
  Reserved
Exhibit G
  Form of Power of Attorney
Exhibit H
  Reserved
Exhibit I
  Reserved
Exhibit J
  Form of Confidentiality Agreement

iv



--------------------------------------------------------------------------------



 



          This Servicing Agreement (the “Agreement”), is dated and effective as
of March 31, 2009 and is executed between Franklin Mortgage Asset Trust 2009-A,
as owner (the “Owner”), and Franklin Credit Management Corporation, as servicer
(the “Servicer”).
W I T N E S S E T H
          WHEREAS, the Servicer is in the business of servicing residential
mortgage loans and residential real properties or pools of residential mortgage
loans and residential real properties, and the Owner desires to have the
Servicer service certain Mortgage Loans and REO Properties identified on the
Mortgage Loan Schedule and REO Property Schedule attached hereto as Schedules I
and II, respectively; and
          WHEREAS, the parties desire to set forth the terms and conditions as
to the servicing of the Mortgage Loans and REO Properties pursuant to this
Servicing Agreement.
          NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Owner and the Servicer agree as
follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
          Section 1.01 Definitions. Capitalized terms used herein and not
otherwise defined shall, unless the context otherwise requires, have the
meanings ascribed thereto in the Transfer and Assignment Agreement or, if not
defined therein, in the Trust Agreement. Whenever used herein, the following
words and phrases shall have the following meanings:
          Accepted Servicing Practices: With respect to any Mortgage Loan or REO
Property, those customary mortgage servicing practices of prudent mortgage
lending institutions which service mortgage loans and residential real
properties of the same type as the Mortgage Loans and REO Properties in the
jurisdiction where the related Mortgaged Property or REO Property is located, in
each case in accordance with applicable HNB Requirements.
          Account: The Collection Account, the Escrow Account, the Modification
Account or the Certificate Distribution Account, as applicable.
          Adjustment Date: As to each adjustable-rate Mortgage Loan, the date on
which the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.
          Administration Agreement: The Administration Agreement, dated as of
March 31, 2009, between the Administrator and the Owner.
          Administrator: The Huntington National Bank (in its capacity as
“Administrative Agent” under and as defined in the Legacy Loan Agreement), as
“Administrator” under the Transaction Documents.

 



--------------------------------------------------------------------------------



 



          Administrator Advance: Any amount that the Administrator has elected
to advance pursuant to Section 5.03.
          Administrator Directed Action: Any action that is required to be taken
by the Servicer in furtherance of its obligation to service the Assets and
perform its obligations in accordance with this Agreement, including any such
action required by Accepted Servicing Practices, and (i) as to which the
Servicer has reasonably objected to the Administrator in writing (or electronic
mail) prior to taking such action, stating the reason for such objection, and
(ii) as to which the Administrator, after receipt of such objection in writing,
directs the Servicer in writing (or electronic mail) to nevertheless take the
action specified.
          Agreement: This Servicing Agreement and all schedules and exhibits
hereto and amendments and supplements hereto or thereto.
          Approval Matrix: The approval matrix set forth in Schedule VI.
          Assets: As such term is defined in the Transfer and Assignment
Agreement.
          Assignment and Assumption Agreement: As such term is defined in
Section 9.01(a).
          Assignment of Mortgage: An assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the ownership of the Mortgage by the Owner, or if the related Mortgage has been
recorded in the name of MERS or its designee, such actions as are necessary to
cause the Owner to be shown as the owner of the related Mortgage on the records
of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS, including assignment of the MIN which
will appear either on the Mortgage or the Assignment of Mortgage to MERS.
          Business Day: Any day other than (i) a Saturday or Sunday, (ii) a day
on which banking and savings and loan institutions in the states of Delaware or
New Jersey are authorized or obligated by law or executive order to be closed,
or (iii) a day on which The Huntington National Bank is closed.
          Capital Stock: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any other
Equity Interests in an entity however designated, any membership interests in a
limited liability company, any and all similar ownership interests in a Person,
in each case whether certificated or uncertificated, and any and all warrants or
options to purchase any of the foregoing.
          Closing Date: March 31, 2009.
          Code: The Internal Revenue Code of 1986, as it may be amended from
time to time or any successor statute thereto, and applicable U.S. Department of
the Treasury regulations issued pursuant thereto.

2



--------------------------------------------------------------------------------



 



          Collection Account: The separate account or accounts designated as
such and created and maintained pursuant to Section 5.01 of the Trust Agreement.
          Commission: The United States Securities and Exchange Commission.
          Condemnation Proceeds: All awards or settlements in respect of a
Mortgaged Property, whether permanent or temporary, partial or entire, by
exercise of the power of eminent domain or condemnation, to the extent not
required to be released to a Mortgagor in accordance with the terms of the
related Mortgage Loan Documents.
          Cooperative: The entity that holds title (fee or an acceptable
leasehold estate) to all of the real property that the Project comprises,
including the land, separate dwelling units and all common areas.
          Cooperative Apartment: The specific dwelling unit relating to a
Cooperative Loan.
          Cooperative Loan: A Mortgage Loan that is secured by Cooperative
Shares and a Proprietary Lease granting exclusive rights to occupy the related
Cooperative Apartment.
          Cooperative Shares: The shares of stock issued by a Cooperative, owned
by the Mortgagor, and allocated to a Cooperative Apartment.
          Credit Agreement: That certain Amended and Restated Credit Agreement
(Licensing) dated as of March 31, 2009, among Franklin Credit Management
Corporation and Franklin Credit Holding Corporation, as Borrowers, the Financial
Institutions party thereto, as Lenders, and The Huntington National Bank, as
Administrative Agent.
          Custodial Agreements: The agreements governing the retention of the
originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other
Mortgage Loan Documents and the REO Property Documents.
          Custodian: A custodian under a Custodial Agreement, or its successor
in interest or permitted assigns, or any successor to such Custodian under such
Custodial Agreement as provided therein, or, in the case of any Mortgage File or
REO Property Documents held by The Huntington National Bank, The Huntington
National Bank.
          Deed: With respect to any REO Property, the related deed or
certificate of sale.
          Determination Date: The Business Day immediately preceding the related
Remittance Date.
          Due Date: The day of the month on which the Monthly Payment is due on
a Mortgage Loan, exclusive of any days of grace.
          Equity Interests: Any and all shares, interests, participations, or
other equivalents (however designated) of Capital Stock of a corporation, any
other equity interests in an entity however designated, any membership interests
in a limited liability company, any and all similar

3



--------------------------------------------------------------------------------



 



ownership interests in a Person, in each case whether certificated or
uncertificated, and any and all warrants or options to purchase any of the
foregoing.
          Errors and Omissions Insurance Policy: An errors and omissions
insurance policy to be maintained by the Servicer pursuant to Section 4.12.
          Escrow Account: The separate account or accounts designated as such
and created and maintained pursuant to Section 4.06.
          Escrow Payments: With respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, flood insurance premiums, condominium charges, and any other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to the
Mortgage or any other related document.
          Event of Default: Any one of the conditions or circumstances
enumerated in Section 10.01.
          Exchange Act: The Securities Exchange Act of 1934, as amended.
          Failed Servicing Audit: As set forth in Section 6.08.
          FDIC: The Federal Deposit Insurance Corporation, or any successor
thereto.
          Fidelity Bond: A fidelity bond to be maintained by the Servicer
pursuant to Section 4.12.
          First Lien Mortgage Loans: With respect to a Mortgage Loan, the
related Mortgage creates a first priority lien on such Mortgaged Property.
          GAAP: Generally accepted accounting principles in the United States of
America as in effect form time to time.
          Gross Collection Targets: With respect to each of calendar year 2009
and 2010, the minimum aggregate gross collection targets set forth below,
calculated on a cumulative basis for each such calendar quarter and year, from
all Assets that are subject to this Agreement (for this purpose, collections
shall include (i) gross collections received in the ordinary course of servicing
the Assets and (ii) the net proceeds of any Asset sales consummated pursuant to
Section 9.02 of the Trust Agreement and any Putback Litigation Proceeds approved
by the Administrator pursuant to Section 2.01 of the Transfer and Assignment
Agreement):

4



--------------------------------------------------------------------------------



 



          Quarterly Period - 2009   Cumulative Collection Target ($) – 2009
01-01-09 to 03-31-09
    40,000,000  
01-01-09 to 06-30-09
    75,000.000  
01-01-09 to 09-30-09
    110,000,000  
01-01-09 to 12-31-09
    145,000,000  

          Quarterly Period - 2010   Cumulative Collection Target ($) – 2010
01-01-10 to 03-31-10
    30,000,000  
01-01-10 to 06-30-10
    60,000.000  
01-01-10 to 09-30-10
    90,000,000  
01-01-10 to 12-31-10
    115,000,000  

          HNB Requirements: The Huntington National Bank’s residential mortgage
and consumer lending policies and procedures as summarized in Schedule VII, any
applicable regulatory requirements, the Approval Matrix, the Work Rules, the
Servicer Action Plan and the Making Home Affordable Guidelines, in each case as
may be in effect from time to time.
          Insurance Proceeds: With respect to each Mortgage Loan or REO
Property, proceeds of insurance policies insuring such Mortgage Loan, the
related Mortgaged Property or such REO Property.
          Interagency Guidelines: The Interagency Guidelines Establishing
Standards for Safeguarding Customer Information, 66 Fed. Reg. 8616.
          Junior Lien Mortgage Loans: With respect to a Mortgage Loan, the
related Mortgage creates a junior priority lien on such Mortgaged Property.
          Legacy Loan Agreement: That certain Amended and Restated Credit
Agreement dated as of March 31, 2009 among Franklin Credit Asset Corporation,
Tribeca Lending Corp., and the Other Borrowers Party thereto, as Borrowers, and
the Financial Institutions Party thereto, as Lenders, and The Huntington
National Bank, as Administrative Agent.
          Liquidation Proceeds: Cash (other than Insurance Proceeds,
Condemnation Proceeds or Putback Litigation Proceeds) received in connection
with the liquidation of a defaulted Mortgage Loan or REO Property, whether
through the sale or assignment of such Mortgage Loan or REO Property, trustee’s
sale, foreclosure sale or otherwise, or the sale of the related Mortgaged
Property or REO Property if the Mortgaged Property or REO Property is acquired
in satisfaction of the Mortgage Loan.
          Lockbox Account: The Collection Account.
          Lockbox Agreement: (a) Treasury Management Services General Terms and
Conditions (as amended, restated, or modified from time to time, the “General
Terms and Conditions”), (b) Terms and Conditions For Lockbox Services (as
amended, restated, or modified from time to time), (c) Lockbox Services
Authorization Sheet in respect to the lockbox with the address of P.O. Box
620444, Indianapolis, IN (as amended, restated, or modified from

5



--------------------------------------------------------------------------------



 



time to time); and (d) Lockbox Services Authorization Sheet in respect to the
lockbox with the address of P.O. Box 620888, Indianapolis, IN (as amended,
restated, or modified from time to time).
          Lockbox Processor: The Administrator.
          LPMI Policy: A policy of primary mortgage guaranty insurance issued by
a Qualified Insurer pursuant to which the related premium is to be paid by the
servicer of the related Mortgage Loan from payments of interest made by the
Mortgagor.
          Making Home Affordable Guidelines: The guidelines set forth in
Schedule IX.
          MERS: Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
          MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage
or Assignment of Mortgage has been registered with MERS on the MERS System.
          MERS System: The system of recording transfers of mortgages
electronically maintained by MERS.
          MIN: The Mortgage Identification Number used to identify mortgage
loans registered under MERS.
          Modification Account: The separate account or accounts designated as
such and created and maintained pursuant to Section 4.06.
          Monthly Payment: In the case of (i) any Mortgage Loan, the scheduled
monthly payment of principal and interest or, with respect to an interest-only
Mortgage Loan, payments of (x) interest, or (y) principal and interest, if
applicable, on such interest-only Mortgage Loan and (ii) in the case of any REO
Property, the scheduled monthly rental payment in respect thereof, if any.
          Mortgage: The mortgage, deed of trust or other instrument and riders
thereto securing a Mortgage Note, which creates a first or junior lien on the
related Mortgaged Property securing the Mortgage Note or the Pledge Agreement
securing the Mortgage Note for a Cooperative Loan.
          Mortgage File: The Mortgage Loan Documents, and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.
          Mortgage Interest Rate: The annual rate of interest borne on a
Mortgage Note in accordance with the provisions of the Mortgage Note.
          Mortgage Loan: An individual mortgage loan or a Cooperative Loan which
is the subject of this Agreement, each Mortgage Loan or a Cooperative Loan
originally subject to this Agreement being identified on the Mortgage Loan
Schedule, which Mortgage Loan or a Cooperative Loan includes the Servicing File,
the Monthly Payments, Principal Prepayments,

6



--------------------------------------------------------------------------------



 



Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, all related
Putback Litigation Proceeds and all other rights, benefits, proceeds and
obligations arising from or in connection with such Mortgage Loan or a
Cooperative Loan.
          Mortgage Loan Documents: With respect to a Mortgage Loan, (i) the
original related Mortgage Note with applicable addenda and riders or a lost note
affidavit, (ii) the original related Mortgage and the originals of any required
addenda and riders, the original related Assignment of Mortgage and any original
intervening related Assignments of Mortgage, the original related title
insurance policy or title commitment, and (iii) evidence of the related PMI
Policy or LPMI Policy, if any. If the original of any document specified in
clause (ii) of this definition is not available, a copy of such document shall
be provided.
          Mortgage Loan Schedule: The schedule of Mortgage Loans attached as
Schedule I, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.
          Mortgage Note: The note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
          Mortgaged Property: The real property securing repayment of the debt
evidenced by a Mortgage Note, or with respect to a Cooperative Loan, the
Cooperative Apartment.
          Mortgagor: The obligor on a Mortgage Note.
          Net Income Before Taxes: Of any Person, for any period, the net income
(or loss) of such Person before taxes for such period taken as a single
accounting period, determined in conformity with GAAP.
          Net Worth: At the time of each determination, in respect to any Person
and for all purposes, the excess of total assets of such Person over total
liabilities of such Person, determined in accordance with GAAP.
          Officer’s Certificate: A certificate signed by the Chairman of the
Board or the Vice Chairman of the Board or the President or a Vice President or
an authorized servicing officer or an Assistant Vice President and certified by
the Treasurer or the Secretary or one of the Assistant Treasurers or authorized
servicing officer or Assistant Secretaries of the Servicer, and delivered to the
Owner and the Administrator, as applicable, as required by this Agreement.
          Opinion of Counsel: A written opinion of counsel, who may be an
employee of the Servicer unless otherwise specified in this Agreement,
reasonably acceptable to the Owner and the Administrator.
          Owner: Franklin Mortgage Asset Trust 2009-A or its successor in
interest or any successor to the Owner under this Agreement as herein provided.
          Person: Any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof.

7



--------------------------------------------------------------------------------



 



          Pledge Agreement: With respect to a Cooperative Loan, the specific
agreement creating a first lien on and pledge of the Cooperative Shares and the
appurtenant Proprietary Lease.
          PMI Policy: A policy of primary mortgage guaranty insurance evidenced
by an electronic form and certificate number issued by a Qualified Insurer with
respect to certain Mortgage Loans.
          Post-Office Box: Each separate P.O. Box identified in the definition
of Lockbox Agreement.
          Prepayment Charge: With respect to any Mortgage Loan, any prepayment
penalty or premium thereon payable in connection with a Principal Prepayment on
such Mortgage Loan pursuant to the terms of the related Mortgage Note.
          Principal Prepayment: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, including
any Prepayment Charge, and which is not accompanied by an amount of interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment.
          Project: With respect to a Cooperative Loan, all real property owned
by the related Cooperative including the land, separate dwelling units and all
common areas.
          Proprietary Lease: With respect to a Cooperative Loan, a lease on a
Cooperative Apartment evidencing the possessory interest of the Mortgagor in
such Cooperative Apartment.
          Putback Litigation Proceeds: As such term is defined in the Transfer
and Assignment Agreement.
          Qualified Depository: (i) The Huntington National Bank or (ii) a
federal or state chartered depository institution the deposits in which are
insured by the FDIC to the applicable limits and the short-term unsecured debt
obligations of which (or, in the case of a depository institution that is a
subsidiary of a holding company, the short-term unsecured debt obligations of
such holding company) are rated A-1 by Standard & Poor’s Ratings Services or
Prime-1 by Moody’s Investors Service, Inc. (or a comparable rating if another
rating agency is specified by the Administrator or the Owner by written notice
to the Servicer) at the time any deposits are held on deposit in the applicable
Account.
          Qualified Insurer: A mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and reasonably acceptable to the Administrator.
          Reacquisition Parties: As such term is defined in the Transfer and
Assignment Agreement.
          Reconstitution Date: The date on which any or all of the Mortgage
Loans and REO Properties serviced under this Agreement may be removed from this
Agreement and reconstituted as part of a Whole Asset Transfer pursuant to
Section 9.01 hereof. The

8



--------------------------------------------------------------------------------



 



Reconstitution Date shall be such date which the Owner shall designate. On such
date, the Mortgage Loans and REO Properties transferred may cease to be covered
by this Agreement and the Servicer’s servicing responsibilities may cease under
this Agreement with respect to the related transferred Mortgage Loans and REO
Properties.
          Remittance Date: With respect to any calendar month, (i) the second to
last Business Day of such month and (ii) any Special Remittance Date occurring
during such month.
          REO Disposition: The final sale by the Servicer of any REO Property.
          REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Section 4.16.
          REO File: The REO Property Documents, and any additional documents
required to be added to the REO File pursuant to this Agreement.
          REO Property: An individual residential real property which is the
subject of this Agreement, each REO Property originally subject to this
Agreement being identified on the REO Property Schedule as of the Closing Date,
and each Mortgaged Property acquired by the Servicer on behalf of the Owner
through foreclosure or by deed in lieu of foreclosure, as described in Section
4.16, which REO Property includes the related Servicing File, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds,
all related Putback Litigation Proceeds and all other rights, benefits, proceeds
(including any rental payments) arising from or in connection with such REO
Property.
          REO Property Documents: With respect to a REO Property, the documents
listed on Schedule V.
          REO Property Schedule: The schedule of REO Properties attached as
Schedule II, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.
          Seller: Each person who sold Mortgage Loans or REO Properties to the
Owner, pursuant to the Transfer and Assignment Agreement.
          Servicer: Franklin Credit Management Corporation or its successor in
interest or permitted assigns, or any successor to the Servicer under this
Agreement appointed as herein provided.
          Servicer Action Plan: As such term is defined in Section 6.09.
          Servicer Employees: As such term is defined in Section 4.12.
          Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses (including reasonable attorney’s fees and
disbursements) incurred in the performance by the Servicer of its servicing
obligations, including, (i) the cost of (a) the preservation, restoration and
protection of the Mortgaged Properties and REO Properties, (b) any enforcement
or judicial proceedings, including foreclosures, (c) the management and
liquidation

9



--------------------------------------------------------------------------------



 



of any REO Property and (d) compliance with the obligations under Section 4.08,
in each case incurred in accordance with Accepted Servicing Practices and
(ii) any other costs or expenses incurred by the Servicer and in each case of
any expense covered by this definition, as approved in advance by the Owner or
the Administrator in their respective absolute discretion. Notwithstanding
anything to the contrary contained in this Agreement, any proposed Servicing
Advance for which the Servicer has not received the express written approval
(via electronic mail or otherwise) of the Administrator or the Owner shall be
deemed to be not approved until such time, if any, as such written approval is
granted by the Administrator.
          Servicing Fees: The servicing fees set forth in Schedule III.
          Servicing Fees and Expenses: With respect to each Mortgage Loan or REO
Property, the fees, together with reimbursable expenses, including unreimbursed
Servicing Advances, the Owner shall pay to the Servicer pursuant to, and in
accordance with the priorities specified in, Section 5.01 of the Trust
Agreement, in each case as and to the extent set forth on Schedule III to this
Agreement.
          Servicing Fee Rate: As set forth in Schedule III.
          Servicing Fee Remittance Date: With respect to any calendar month
(i) if no Event of Default shall have occurred and be continuing, the fourth
(4th) Business Day of such month and (ii) if an Event of Default shall have
occurred and be continuing, the Remittance Date (other than any Special
Remittance Date) that occurs in such month. The first Servicing Fee Remittance
Date shall be April 6, 2009.
          Servicing File: With respect to each Mortgage Loan or REO Property,
the file retained by the Servicer consisting of the Servicing Records for such
Mortgage Loan or REO Property and originals of all documents in the Mortgage
File or REO File which are not delivered to the Owner or the applicable
Custodian and copies of the Mortgage Loan Documents or REO Property Documents
listed in the related Custodial Agreement, if applicable, the originals of which
are delivered to the Custodian or the Owner pursuant to Section 2.03.
          Servicing Issues: The servicing issues summarized in Schedule VIII.
          Servicing Records: As such term is defined in the Transfer and
Assignment Agreement.
          Special Remittance Date: Any Business Day designated as a “Special
Remittance Date” pursuant to Section 9.01 or Section 2.01 of the Transfer and
Assignment Agreement by the Administrator in a written notice delivered to the
Servicer, the Owner and the Certificate Trustee. Such notice may be delivered on
the date designated as the Special Remittance Date therein; provided, however,
if on any Business Day such notice is delivered to the Certificate Trustee after
3:00 pm, New York City time, such Special Remittance Date shall occur on the
immediately following Business Day or such later date as may be specified in
such notice.
          Stock Certificate: With respect to a Cooperative Loan, a certificate
evidencing ownership of the Cooperative Shares issued by the Cooperative.

10



--------------------------------------------------------------------------------



 



          Stock Power: With respect to a Cooperative Loan, an assignment of the
Stock Certificate or an assignment of the Cooperative Shares issued by the
Cooperative.
          Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions with respect to Mortgage Loans or REO
Properties under the direction or authority of the Servicer or a Subservicer.
          Subservicer: Any person that services Mortgage Loans or REO Properties
on behalf of the Servicer or any Subservicer and is responsible for the
performance (whether directly or through Subservicers or Subcontractors) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement.
          Transfer and Assignment Agreement: The transfer and assignment
agreement dated as of March 31, 2009 among Franklin Mortgage Asset Trust 2009-A,
as purchaser and Franklin Credit Asset Corporation, Franklin Credit Management
Corporation, Tribeca Lending Corp. and each of their respective subsidiaries
listed in Schedule I to such transfer and assignment agreement, as sellers.
          Trust Agreement: The Trust Agreement dated as of March 31, 2009, by
and among Wilmington Trust Company, as owner trustee, The Huntington National
Bank, as certificate trustee, and the Sellers, as depositors.
          Whole Asset Transfer: Any sale or transfer of some or all of the
Mortgage Loans and REO Properties by the Owner to a third party in accordance
with Section 9.01, including as a result of any Putback Litigation.
          Work Rules: The Administrator’s work rules, a summary of which is
attached hereto as Exhibit A, as such Work Rules may be revised from time to
time by the Administrator in its sole discretion; provided that the
Administrator provides at least five (5) Business Days prior written notice of
any such revisions.
          Section 1.02 Rules of Construction.

  a)   Defined terms include, as appropriate, all genders and the plural as well
as the singular.     b)   References to designated articles, sections,
subsections, exhibits, and other subdivisions of this Agreement, such as
“Section [ ] (a),” refer to the designated article, section, subsection,
exhibit, or other subdivision of this Agreement as a whole and to all
subdivisions of the designated article, section, subsection, exhibit, or other
subdivision. The exhibits and other attachments to this Agreement are a part of
this Agreement. The words “herein,” “hereof,” “hereto,” “hereunder,” and other
words of similar import refer to this Agreement as a whole and not to any
particular article, section, exhibit, or other subdivision of this Agreement.

11



--------------------------------------------------------------------------------



 



  c)   The recitals located before Article I are not a part of the agreement of
the parties. Whether or not they are correct, the recitals shall not affect the
agreement of the parties or the interpretation of this Agreement, and they shall
not be interpreted as representations, warranties, covenants, or any other
matter of substance. The headings of the various Articles and Sections in this
Agreement are for convenience of reference only and shall not define or limit
any of the provisions of this Agreement.     d)   Any term that relates to the
HNB Requirements or any agreement, document, statute, rule or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the HNB Requirements, or such agreement, document,
statute, rule or regulation came into being, including changes that occur after
the date of this Agreement. References to law are not limited to statutes.
References to statutes include any rules or regulations promulgated under them
by a governmental authority charged with the administration of the statute. Any
reference to any person includes references to its successors and permitted
assigns.     e)   Any party may execute any of the requirements under this
Agreement either directly or through others, and the right to cause something to
be done rather than doing it directly shall be implicit in every requirement
under this Agreement. Unless a provision is restricted as to time or limited as
to frequency, all provisions under this Agreement are implicitly available from
time to time.     f)   The term “including” and all its variations mean
“including but not limited to.” Except when used in conjunction with the word
“either,” the word “or” is always used inclusively (for example, the phrase “A
or B” means “A or B or both,” not “either A or B but not both”).     g)   A
reference to “a [thing]” or “any [of a thing]” does not imply the existence or
occurrence of the thing referred to even though not followed by “if any,” and
“any [of a thing]” is any and all of it. A reference to the plural of anything
as to which there could be either one or more than one does not imply the
existence of more than one (for instance, the phrase “the obligors on a note”
means “the obligor or obligors on a note”). “Until [something occurs]” does not
imply that it must occur, and will not be modified by the word “unless.” The
word “due” and the word “payable” are each used in the sense that the stated
time for payment has passed. The word “accrued” is used in its accounting sense,
i.e., an amount paid is no longer accrued. In the calculation of amounts of
things, differences and sums may generally result in negative numbers, but when
the calculation of the excess of one thing over another results in zero or a
negative number, the calculation is disregarded and an “excess” does not exist.
Portions of things may be expressed as fractions or percentages interchangeably.
The word “shall” is used in its imperative sense, as for instance meaning a
party agrees to something or something must occur or exist.

12



--------------------------------------------------------------------------------



 



  h)   All accounting terms used in an accounting context and not otherwise
defined, and accounting terms partly defined in this Agreement, to the extent
not completely defined, shall be construed in accordance with generally accepted
accounting principles in the United States. To the extent that the definitions
of accounting terms in this Agreement are inconsistent with their meanings under
generally accepted accounting principles, the definitions in this Agreement
shall control. Capitalized terms used in this Agreement without definition that
are defined in the Uniform Commercial Code of the relevant jurisdiction are used
in this Agreement as defined in that Uniform Commercial Code.     i)   In the
computation of a period of time from a specified date to a later specified date
or an open-ended period, the words “from” and “beginning” mean “from and
including,” the word “after” means “from but excluding,” the words “to” and
“until” mean “to but excluding,” and the word “through” means “to and
including.” Likewise, in setting deadlines or other periods, “by” means “on or
before.” The words “preceding,” “following,” and words of similar import, mean
immediately preceding or following. References to a month or a year refer to
calendar months and calendar years.     j)   Any reference to the enforceability
of any agreement against a party means that it is enforceable against the party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.     k)   Generally
only the registered holder of a Certificate is recognized. However, for the
purposes of the transfer restrictions and related provisions, such as
agreements, representations, and warranties by holders of Certificates,
references to Certificateholders, holders, and the like refer equally to
beneficial owners who have an interest in a Certificate but are not reflected in
the applicable register as the owner and references to transfers of Certificates
include transfers of interests in a Certificate.

13



--------------------------------------------------------------------------------



 



ARTICLE II
POSSESSION OF MORTGAGE FILES AND REO FILES; BOOKS AND RECORDS;
CUSTODIAL AGREEMENTS; DELIVERY OF DOCUMENTS
          Section 2.01 Possession of Mortgage Files and REO Files; Maintenance
of Servicing Files. From and after the Closing Date, the contents of each
Mortgage File or REO File not delivered to the Owner or held by the applicable
Custodian shall be held in trust by the Servicer for the benefit of the Owner as
the owner thereof. The Servicer shall maintain a Servicing File for each
Mortgage Loan and each REO Property. The Servicing File retained by the Servicer
with respect to each Asset pursuant to this Agreement shall be appropriately
identified in the Servicer’s computer system to reflect clearly the Owner’s
ownership of such Asset. The possession of each Servicing File by the Servicer
is at the will of the Owner for the sole purpose of servicing the related
Mortgage Loan or REO Property, and such retention and possession by the Servicer
is in a custodial capacity only, as custodian, agent and bailee of and for the
Owner. The ownership of each Mortgage Note, the related Mortgage, the related
Mortgage File, and each REO Property, the related Deed and REO File, and the
related servicing rights and Servicing Records are vested in the Owner, and the
ownership of all records and documents with respect to the related Mortgage Loan
or REO Property prepared by or which come into the possession of the Servicer
shall vest immediately in the Owner and shall be retained and maintained by the
Servicer, in trust, at the will of the Owner and only in such custodial
capacity. The Servicer shall release its custody of the contents of any
Servicing File only in accordance with written instructions from the
Administrator or the Owner, unless such release is required as incidental to the
Servicer’s servicing of the Mortgage Loans or REO Property. All costs and
expenses associated with the release, transfer and re-delivery of any Servicing
Files to the Servicer shall be the responsibility of the Owner, except in the
case of any transfer of Servicing Files required pursuant to a termination of
the Servicer pursuant to Section 10.01, in which case such costs and expenses
shall be borne by the Servicer.
          Section 2.02 Books and Records; Transfers of Mortgage Loans. All
rights arising out of the Mortgage Loans and REO Properties, including, but not
limited to, all funds received on or in connection with the Mortgage Loans and
REO Properties, shall be received and held by the Servicer in trust for the
benefit of the Owner as owner of the Mortgage Loans and REO Properties.
          To the extent that original documents are not required for purposes of
realization of Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
REO Disposition Proceeds or Putback Litigation Proceeds, documents maintained by
the Servicer may be in the form of microfilm or microfiche or such other
reliable means of recreating original documents, including but not limited to,
optical imagery techniques so long as the Servicer complies with Accepted
Servicing Practices, as amended from time to time.
          The Servicer shall maintain with respect to each Mortgage Loan or REO
Property and shall make available for inspection by the Owner, the Administrator
or its respective designee the related Servicing File during the time the Owner
retains ownership of a Mortgage Loan or REO Property and thereafter in
accordance with applicable laws and regulations.

14



--------------------------------------------------------------------------------



 



          The Servicer shall keep at its servicing office books and records in
which, subject to such reasonable regulations as it may prescribe, the Servicer
shall note transfers of Mortgage Loans and REO Properties. No transfer of a
Mortgage Loan or REO Property may be made unless such transfer is in compliance
with the terms of this Agreement. For the purposes of this Agreement, the
Servicer shall be under no obligation to deal with any Person, other than the
Owner or the Administrator, with respect to this Agreement, the Mortgage Loans
or REO Properties unless the books and records show such Person as the owner of
the Mortgage Loan or REO Property. The Owner may, subject to the terms of this
Agreement, sell and transfer one or more of the Mortgage Loans or REO
Properties. Upon receipt of notice of the transfer, the Servicer shall mark its
books and records to reflect the ownership of the Mortgage Loans or REO
Properties of such assignee, and shall release the previous Owner and the
Administrator from its obligations hereunder with respect to the Mortgage Loans
or REO Properties sold or transferred. Such notification of a transfer shall
include a final loan schedule which shall be received by the Servicer no fewer
than five (5) Business Days before the last related transfer date.
          Section 2.03 Custodial Agreements; Delivery of Documents. The Servicer
shall forward to the Owner or the related Custodian, as applicable, original
documents evidencing an assumption, modification, consolidation or extension of
any Mortgage Loan entered into in accordance with Section 4.01 or 6.01 within
one week of their execution, provided, however, that the Servicer shall provide
the Owner or the related Custodian, as applicable, with a certified true copy of
any such document submitted for recordation within ten (10) days of its
execution, and shall provide the original of any document submitted for
recordation or a copy of such document certified by the appropriate public
recording office to be a true and complete copy of the original within 60 days
of its submission for recordation.
          In the event the public recording office is delayed in returning any
original document, the Servicer shall deliver to the Owner or the related
Custodian within 90 days of its submission for recordation, a copy of such
document and an Officer’s Certificate, which shall (i) identify the recorded
document; and (ii) state that the recorded document has not been delivered to
the Owner or such Custodian due solely to a delay by the public recording
office. The Servicer shall deliver the original recorded document to the Owner
or such Custodian within ten (10) Business Days of its receipt thereof.
          In the event that new, replacement, substitute or additional Stock
Certificates are issued with respect to existing Cooperative Shares, the
Servicer immediately shall deliver to the Owner or the related Custodian the new
Stock Certificates, together with the related Stock Powers in blank. Such new
Stock Certificates shall be subject to the related Pledge Agreement and shall be
subject to all of the terms, covenants and conditions of this Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
          Section 3.01 Servicer Representations and Warranties. The Servicer
hereby represents, warrants and covenants to the Owner, the Administrator, the
Certificate Trustee, the Owner Trustee and each Certificateholder that as of the
Closing Date and as of each day that this Agreement is in existence in
accordance with Section 12.04:
          (a) Due Organization and Authority. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has all licenses necessary to carry on its business as now being conducted and
is licensed, qualified and in good standing in each state where a Mortgaged
Property or REO Property is located if the laws of such state require licensing
or qualification in order to conduct business of the type conducted by the
Servicer, and in any event the Servicer is in compliance with the laws of any
such state to the extent necessary to ensure the enforceability of the related
Mortgage Loan and the servicing of such Mortgage Loan or REO Property, as
applicable, in accordance with the terms of this Agreement; the Servicer has the
full power and authority to execute and deliver this Agreement and to perform in
accordance herewith; the execution, delivery and performance of this Agreement
(including all instruments of transfer to be delivered pursuant to this
Agreement) by the Servicer and the consummation of the transactions contemplated
hereby have been approved and authorized by the Servicer by all necessary
organizational or other action; this Agreement evidences the legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms; and all requisite action has been taken by the
Servicer to make this Agreement valid and binding upon the Servicer in
accordance with its terms;
          (b) Ordinary Course of Business. The consummation of the loan
servicing transactions contemplated by this Agreement are in the ordinary course
of business of the Servicer, who is in the business of servicing residential
mortgage loans and residential real property, and are not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction;
          (c) No Conflicts. Neither the execution and delivery of this
Agreement, or the loan servicing transactions contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
will conflict with or result in a breach of the articles of incorporation or
by-laws of the Servicer, any legal restriction applicable to the Servicer or any
agreement or instrument to which the Servicer is now a party or by which it is
bound, or constitute a default or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Servicer or its property is
subject, or impair the ability of the Owner to realize on the Mortgage Loans or
REO Properties, or impair the value of the Mortgage Loans or REO Properties;
          (d) [Reserved].
          (e) Reasonable Servicing Fee. The Servicer acknowledges and agrees
that the Servicing Fees and Expenses represent reasonable compensation for
performing such services and that the entire Servicing Fee shall be treated by
the Servicer, for accounting and tax

16



--------------------------------------------------------------------------------



 



purposes, as compensation for the servicing and administration of the Mortgage
Loans and REO Properties pursuant to this Agreement;
          (f) Ability to Perform. The Servicer does not believe, nor does it
have any reason or cause to believe, that it cannot perform each and every
covenant contained in this Agreement and the Servicer is solvent;
          (g) No Litigation Pending. There is no action, suit, proceeding or
investigation pending or, to the best of the Servicer’s knowledge, threatened
against the Servicer which, either in any one instance or in the aggregate, may
result in any material adverse change in the business, operations, financial
condition, properties or assets of the Servicer, or in any material impairment
of the right or ability of the Servicer to carry on its business substantially
as now conducted, or in any material liability on the part of the Servicer, or
which would draw into question the validity of this Agreement or of any action
taken hereunder or contemplated herein in connection with or related to loan
servicing, or which would be likely to impair materially the ability of the
Servicer to perform under the terms of this Agreement;
          (h) No Consent Required. No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by the Servicer of or compliance by the Servicer with
this Agreement, or if required, such approval has been obtained prior to the
Closing Date. The Servicer has complied with, and is not in default under, any
law, ordinance, requirement, regulation, rule, or order applicable to its
business or properties, the violation of which would materially and adversely
affect the operations or financial condition of Servicer or its ability to
perform its obligations under this Agreement;
          (i) No Untrue Information. Neither this Agreement nor any information,
statement, report or other document furnished or to be furnished pursuant to
this Agreement or in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which such statement was made, not misleading;
          (j) No Material Change. There has been no material adverse change in
the business, operations, financial condition or assets of the Servicer since
the date of the Servicer’s most recent financial statements; and
          (k) MERS. The Servicer is a member of MERS in good standing.
          Section 3.02 Owner Representations and Warranties. The Owner hereby
represents and warrants to the Servicer as of the Closing Date:
          (a) Due Authorization and Authority. The Owner is a statutory trust
duly formed and in good standing under the laws of the State Delaware and has
full power, authority and legal right to execute and deliver this Agreement and
to perform its obligations under this Agreement, and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement;

17



--------------------------------------------------------------------------------



 



          (b) No Conflicts; No Consent Required. The execution and delivery by
the Owner of this Agreement and the performance by the Owner of its obligations
under this Agreement will not violate any provision of any law or regulation
governing the Owner or any order, writ, judgment or decree of any court,
arbitrator or governmental authority or agency applicable to the Owner or any of
its assets. Such execution, delivery, authentication and performance will not
require the authorization, consent or approval of, the giving of notice to, the
filing or registration with, or the taking of any other action with respect to,
any governmental authority or agency regulating the activities of statutory
trusts. Such execution, delivery, authentication and performance will not
conflict with, or result in a breach or violation of, any mortgage, deed of
trust, lease or other agreement or instrument to which the Owner is bound;
          (c) Reasonable Servicing Fee. The Owner acknowledges and agrees that
the Servicing Fee represents reasonable compensation for the Servicer performing
its obligations and duties hereunder and that it has been advised by the
Servicer that the entire Servicing Fee shall be treated by the Servicer, for
accounting and tax purposes, as compensation for the servicing and
administration of the Mortgage Loans and REO Properties pursuant to this
Agreement; and
          (d) Effective Agreement. The execution, delivery and performance by
the Owner of this Agreement and consummation of the transactions contemplated
hereunder have been or will be, assuming the due authorization, execution and
delivery thereof by the Servicer, duly and validly authorized by all necessary
organizational or other action; this Agreement is valid and a legally binding
agreement of Owner enforceable against Owner in accordance with its terms.
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS AND REO
PROPERTIES
          Section 4.01 Servicer to Act as Servicer. The Servicer, as an
independent contractor, shall service and administer the Mortgage Loans and REO
Properties and shall have full power and authority, acting alone or through the
utilization of a Subservicer or a Subcontractor in accordance with Section 4.25,
to do any and all things in connection with such servicing and administration
which the Servicer may deem necessary or desirable, in each case consistent with
the terms of this Agreement and in accordance with Accepted Servicing Practices.
To the extent of any conflict between this Agreement and Accepted Servicing
Practices, the Accepted Servicing Practices shall control. The Servicer shall be
responsible for any and all acts of a Subservicer and a Subcontractor, and the
Servicer’s utilization of a Subservicer or a Subcontractor shall in no way
relieve the liability of the Servicer under this Agreement.
          Consistent with the terms of this Agreement and subject to Accepted
Servicing Practices in all respects, the Servicer may waive, modify or vary any
term of any Mortgage Loan or consent to the postponement of strict compliance
with any such term or in any manner grant indulgence to any Mortgagor if in the
Servicer’s reasonable and prudent determination such waiver, modification,
postponement or indulgence is not materially adverse to the Owner or any
Certificateholder. Without limiting the generality of the foregoing, the
Servicer shall continue,

18



--------------------------------------------------------------------------------



 



and is hereby authorized and empowered, to execute and deliver on behalf of
itself and the Owner, all instruments of satisfaction or cancellation, or of
partial or full release, discharge and all other comparable instruments, with
respect to the Mortgage Loans and with respect to the Mortgaged Properties and
REO Properties subject to, and in accordance with, the terms and provisions of
this Agreement and Accepted Servicing Practices. If reasonably required by the
Servicer, the Owner shall furnish the Servicer, within five (5) Business Days of
Servicer’s request, any powers of attorney (substantially in the form of
Exhibit G) and other documents, in each case in form and substance satisfactory
to the Owner and the Administrator, necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties under this
Agreement.
          The Servicer shall, as and when directed by the Administrator or the
Owner, register in its own name on the MERS System, or cause the removal from
MERS registration of any Mortgage Loan on the MERS System, and shall execute and
deliver, on behalf of the Owner, any and all instruments of assignment and other
comparable instruments with respect to such assignment or re-recording of a
Mortgage in the name of MERS.
          In servicing and administering the Mortgage Loans and REO Properties,
the Servicer shall employ procedures (including collection procedures) and
exercise the same care that it customarily employs and exercises in servicing
and administering similar mortgage loans for itself so long as such procedures
are in accordance with Accepted Servicing Practices and do not conflict with the
express terms of this Agreement.
          The Servicer shall cause to be maintained for each Cooperative Loan a
copy of the financing statements and shall file any such financing statements
and continuation statements as necessary, in accordance with the Uniform
Commercial Code applicable in the jurisdiction in which the related Cooperative
Apartment is located, to perfect and protect the security interest and lien of
the Owner.
          Subject to Accepted Servicing Practices, the Servicer may waive any
Prepayment Charge.
          Section 4.02 Liquidation of Mortgage Loans. In the event that any
payment due under any Mortgage Loan and not postponed pursuant to Section 4.01
is not paid when the same becomes due and payable, or in the event the Mortgagor
fails to perform any other covenant or obligation under the Mortgage Loan and
such failure continues beyond any applicable grace period, the Servicer shall,
subject in each case to Accepted Servicing Practices, take such action as
(1) the Servicer would take under similar circumstances with respect to a
similar mortgage loan held for its own account for investment, (2) shall be
consistent with Accepted Servicing Practices, (3) the Servicer shall determine
prudently to be in the best interest of Owner and the Certificateholders, and
(4) is consistent with any related PMI Policy or LPMI Policy or any other
primary mortgage guaranty insurance policies relating to such Mortgage Loan. In
the event that any payment due under any Mortgage Loan is not postponed pursuant
to Section 4.01 and remains delinquent or any other default continues beyond the
expiration of any grace or cure period, the Servicer shall, subject in each case
to Accepted Servicing Practices, commence foreclosure proceedings. In connection
therewith, the Servicer shall from its own funds make all necessary and proper
Servicing Advances, provided, however, that the Servicer shall not be

19



--------------------------------------------------------------------------------



 



required to expend its own funds in connection with any foreclosure or towards
the restoration or preservation of any Mortgaged Property or REO Property,
unless it shall determine (a) that such preservation, restoration and/or
foreclosure will increase the proceeds of liquidation of the Mortgage Loan or
REO Property to Owner after reimbursement to itself for such expenses and
(b) that such expenses will be recoverable by it either through Liquidation
Proceeds, Insurance Proceeds or REO Disposition Proceeds.
          Notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has actual knowledge that a Mortgaged Property or REO
Property is contaminated by hazardous or toxic substances or wastes, or if the
Owner or the Administrator otherwise requests an environmental inspection or
review of such Mortgaged Property or REO Property, such an inspection or review
is to be conducted by a qualified inspector reasonably acceptable to the
Administrator. The Servicer shall notify the Owner and the Administrator
promptly, but in any event within ten (10) Business Days, upon obtaining such
knowledge. The cost for such inspection or review shall be borne by the Owner.
Upon completion of the inspection or review, the Servicer shall promptly provide
the Owner and the Administrator with a written report of the environmental
inspection.
          After reviewing the environmental inspection report, the Owner or the
Administrator shall determine how the Servicer shall proceed with respect to the
Mortgaged Property or REO Property. In the event the environmental inspection
report indicates that the Mortgaged Property or REO Property is contaminated by
hazardous or toxic substances or wastes the Servicer shall promptly, but in any
event within ten (10) Business Days, notify the Owner, the Administrator and the
Reacquisition Parties.
          Section 4.03 Collection of Mortgage Loan Payments and REO Rental
Payments. (a) Continuously from the date hereof until the principal and interest
on all Mortgage Loans are paid in full and all REO Properties have been sold or
otherwise liquidated, the Servicer shall, in each case in accordance with
Accepted Servicing Practices, proceed diligently to collect (i) all payments due
under each of the Mortgage Loans when the same shall become due and payable and
shall take special care in ascertaining and estimating Escrow Payments and all
other charges that will become due and payable with respect to the Mortgage Loan
and the Mortgaged Property, to the end that the installments payable by the
Mortgagors will be sufficient to pay such charges as and when they become due
and payable and (ii) all rental payments due with respect to any REO Properties
that have been leased pursuant to lease agreements.
          (b) The Certificate Trustee shall establish the Lockbox Account in the
name of the Certificate Trustee for the benefit of the Owner. Pursuant to the
Lockbox Agreement, the Certificate Trustee shall direct dispositions of funds on
deposit in the Lockbox Account in accordance with Section 5.01 of the Trust
Agreement, and no other Person, except the Lockbox Processor has authority to
direct the Certificate Trustee as to the disposition of funds on deposit in such
Lockbox Account. However, the Lockbox Agreement shall provide that the Lockbox
Bank will comply with instructions originated by the Certificate Trustee
relating to the disposition of the funds in the Lockbox Account without further
consent by any Seller or the Servicer. The Servicer shall not have any right to
direct dispositions of funds on deposit in the Lockbox Account. The Certificate
Trustee shall have no liability or responsibility with respect to the Lockbox
Processor’s directions or activities as set forth in the preceding sentence. The

20



--------------------------------------------------------------------------------



 



Lockbox Account shall be established pursuant to and maintained in accordance
with the Lockbox Agreement and shall be a demand deposit account initially
established and maintained with The Huntington National Bank. The Certificate
Trustee shall give the Servicer prior written notice of any change made in the
location of the Lockbox Account. The Servicer shall establish and maintain each
Post-Office Box at a United States Post Office Branch in the name of the
Certificate Trustee for the benefit of the Owner.
          (c) Promptly after the Closing Date, the Servicer shall notify each
Mortgagor to make all payments with respect to the Mortgage Loans and all
lessees to make all lease payments with respect to the REO Properties to the
applicable Post-Office Box. The Servicer shall provide each Mortgagor (and each
lessee of REO Property) with a monthly statement in order to notify such
Mortgagors (and lessees) to make payments directly to the applicable Post-Office
Box. The Servicer shall remit all payments received by the Servicer with respect
to the Assets (other than any fees, including modification and success fees,
paid to the Servicer, directly or indirectly, under the U.S. Treasury Homeowners
Affordability and Stability Plan) no later than two (2) Business Days following
receipt directly (without deposit into any intervening account) into the Lockbox
Account. Any fees, including modification and success fees, paid to the
Servicer, directly or indirectly, in connection with its participation in the
U.S. Treasury Homeowners Affordability and Stability Plan shall be deposited by
the Servicer into the Modification Account on or before the fifth (5th) Business
Day of each month. The Servicer shall not commingle its assets and funds with
those on deposit in the Lockbox Account or the Modification Account.
          (d) On each Business Day, pursuant to the Lockbox Agreement, the
Lockbox Processor will transfer any payments received in the Post-Office Box to
the Lockbox Account. The Certificate Trustee shall transfer cleared funds from
the Lockbox Account in accordance with Section 5.01 of the Trust Agreement.
          Section 4.04 Deposits to Collection Account. The Servicer shall
segregate and hold all funds collected and received in connection with the
Mortgage Loans and REO Properties separate and apart from any of its own funds
and general assets and shall deposit in the Collection Account on a daily basis,
the following collections received by the Servicer and any other amounts
required to be deposited by the Servicer pursuant to this Agreement and Accepted
Servicing Practices after the Closing Date, as follows:
     (i) all payments on account of principal on the Mortgage Loans, including
all Principal Prepayments and Prepayment Charges;
     (ii) all payments on account of interest on the Mortgage Loans;
     (iii) all Liquidation Proceeds;
     (iv) all Insurance Proceeds including amounts required to be deposited
pursuant to Section 4.10, Section 4.11 and Section 4.12;
     (v) all Condemnation Proceeds which are not applied to the restoration or
repair of the Mortgaged Property or REO Property in accordance with Accepted
Servicing Practices;

21



--------------------------------------------------------------------------------



 



     (vi) any amount required to be deposited in the Collection Account pursuant
to Section 4.01, 6.01 or 6.02;
     (vii) the net proceeds of any Whole Asset Transfer pursuant to Section 9.02
of the Trust Agreement;
     (viii) all Putback Litigation Proceeds;
     (ix) any amounts required to be deposited by the Servicer pursuant to
Section 4.11 in connection with the deductible clause in any blanket hazard
insurance policy;
     (x) any amounts received with respect to or related to any REO Property and
all REO Disposition Proceeds pursuant to Section 4.16; and
     (xi) any and all other amounts (other than any fees, including modification
and success fees paid to the Servicer, directly or indirectly, under the U.S.
Treasury Homeowners Affordability and Stability Plan, which shall be deposited
by the Servicer in the Modification Account in accordance with Section 4.03(c))
received by the Servicer on or in respect of any Mortgage Loans or REO Property.
          The foregoing requirements for deposit into the Collection Account
shall be exclusive.
          Section 4.05 Permitted Withdrawals From Collection Account. The
Servicer shall not at any time withdraw funds from the Collection Account. The
Administrator may from time to time direct the Certificate Trustee to withdraw
funds from the Collection Account for the following purposes:
     (i) to reimburse or make any Administrative Advance;
     (ii) to make payments to the Certificate Trustee for deposit to the Escrow
Account or the Certificate Distribution Account in the amounts and in the manner
provided for in Section 4.06 and Section 5.01 for application in accordance with
Section 5.01 of the Trust Agreement; and
     (iii) to clear and terminate the Collection Account upon the termination of
this Agreement.
     The Administrator may use such withdrawn funds only for the purposes
described in this Section 4.05.
          Section 4.06 Establishment of and Deposits to Escrow Account and
Modification Account. (a) The Administrator, for the benefit of the Owner, shall
establish and maintain in the name of the Administrator an Eligible Deposit
Account known as the Franklin Mortgage Asset Trust 2009-A Escrow Account,
account number 01892600471 (the “Escrow Account”). The Owner shall possess all
right, title and interest in and to all funds on deposit from time to time in
the Escrow Account and in all proceeds thereof. The Escrow Account shall be
under the sole domain and control of the Administrator; provided, however, that
the Servicer

22



--------------------------------------------------------------------------------



 



may make withdrawals therefrom only to effect such payments as are required
pursuant to Section 4.07. Except for Escrow Payments received into the Lockbox
Account the Servicer shall segregate and hold all funds collected and received
pursuant to a Mortgage Loan constituting Escrow Payments separate and apart from
any of its own funds and general assets and shall deposit in the Escrow Account
or Accounts within one (1) Business Day of Servicer’s receipt, and retain
therein:
     (i) all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement; and
     (ii) all amounts representing Insurance Proceeds or Condemnation Proceeds
which are to be applied to the restoration or repair of any Mortgaged Property
or REO Property in accordance with Accepted Servicing Practices.
          To the extent required by law, the Servicer shall pay interest on
escrowed funds to the Mortgagor notwithstanding that the Escrow Account may be
non-interest bearing or that interest paid thereon is insufficient for such
purposes and such interest payment shall be deemed a Servicing Advance.
          (b) The Administrator, for the benefit of the Servicer, shall
establish and maintain in the name of the Administrator an Eligible Deposit
Account known as the Modification Account, account number 01892600594 (the
“Modification Account”). The Administrator shall possess all right, title and
interest in and to all funds on deposit from time to time in the Modification
Account and in all proceeds thereof. The Modification Account shall be under the
sole domain and control of the Administrator; provided, however, that the
Servicer may make withdrawals therefrom only in accordance with Section 4.07(b).
The Servicer shall segregate and hold all fees, including modification and
success fees, paid to the Servicer, directly or indirectly, under the U.S.
Treasury Homeowners Affordability and Stability Plan during the prior calendar
month, separate and apart from any of its own funds and general assets and shall
deposit such amounts in the Modification Account on or before the fifth (5th)
Business Day of each month. The Servicer shall not commingle its assets and
funds with those on deposit in the Modification Account.
          Section 4.07 Permitted Withdrawals From Escrow Account and
Modification Account. (a) Withdrawals from the Escrow Account or Accounts may be
made by the Servicer in accordance with Accepted Servicing Practices and in each
case only:
     (i) to effect timely payments of ground rents, taxes, assessments, water
rates, mortgage insurance premiums, condominium charges, fire and hazard
insurance premiums or other items constituting Escrow Payments for the related
Mortgage;
     (ii) to refund to any Mortgagor any escrow funds found to be in excess of
the amounts required under the terms of the related Mortgage Loan;
     (iii) for transfer to the Collection Account for application to reduce the
principal balance of the related Mortgage Loan in accordance with the terms of
the related Mortgage and Mortgage Note;

23



--------------------------------------------------------------------------------



 



     (iv) for application to the restoration or repair of the Mortgaged Property
in accordance with the procedures outlined in Section 4.14; and
     (v) to pay any Mortgagor to the extent required by law, any interest paid
on the funds deposited in the Escrow Account.
          (b) Withdrawals from the Modification Account may be made by the
Servicer only with the prior written consent of the Administrator to pay
dividends to its shareholders and make distributions thereof only in accordance
with Section 7.05 of the Credit Agreement.
          Section 4.08 Payment of Taxes, Insurance and Other Charges. With
respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates, sewer
rents, and other charges which are or may become a lien upon the Mortgaged
Property or REO Property and the status of PMI Policy (if any) or LPMI Policy
(if any) premiums and fire and hazard insurance coverage and shall obtain, from
time to time, all bills for the payment of such charges (including renewal
premiums) and shall effect payment thereof prior to the applicable penalty or
termination date, employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been estimated and accumulated by the Servicer
in amounts sufficient for such purposes (or, in the case of any REO Property,
from the Servicer’s own funds), as allowed under the terms of the Mortgage. The
Servicer assumes full responsibility for the timely payment of all such bills
and shall make Servicing Advances as appropriate to effect timely payment of all
such charges irrespective of each Mortgagor’s faithful performance in the
payment of same or the making of the Escrow Payments.
          Section 4.09 [Reserved].
          Section 4.10 Maintenance of Hazard Insurance. The Servicer shall cause
to be maintained for each First Lien Mortgage Loan (and, if so requested by the
Owner or the Administrator, one or more Junior Lien Mortgage Loans) hazard
insurance such that all buildings upon the Mortgaged Property are insured by an
insurer reasonably acceptable to the Administrator against loss by fire, hazards
of extended coverage and such other hazards as are customary in the area where
the Mortgaged Property is located, in an amount which is at least equal to the
greater of: (i) 100% of the insurable value on a replacement cost basis of the
improvements on the related Mortgaged Property and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) an amount such that
the proceeds of such insurance shall be sufficient to prevent the application to
the Mortgagor or the loss payee of any coinsurance clause under the policy. In
the event a hazard insurance policy shall be in danger of being terminated, or
in the event the insurer shall cease to be reasonably acceptable to the
Administrator, the Servicer shall notify the Owner, the Administrator and the
related Mortgagor, and shall use commercially reasonable efforts, as permitted
by applicable law, to obtain from another Qualified Insurer a replacement hazard
insurance policy to the extent commercially available substantially and
materially similar in all respects to the original policy. In no event, however,
shall a Mortgage Loan be without a hazard insurance policy at any time, subject
only to Section 4.11 hereof.

24



--------------------------------------------------------------------------------



 



          If the related Mortgaged Property is located in an area identified by
the Flood Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) the Servicer shall cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration in effect with an insurance
carrier reasonably acceptable to the Administrator in an amount representing
coverage equal to the lesser of: (i) the minimum amount required, under the
terms of coverage, to compensate for any damage or loss on a replacement cost
basis (or the unpaid balance of the Mortgage Loan if replacement cost coverage
is not available for the type of building insured) and (ii) the maximum amount
of insurance which is available under the Flood Disaster Protection Act of 1973,
as amended. If at any time during the term of the Mortgage Loan, the Servicer
determines in accordance with applicable law and Accepted Servicing Practices
that a Mortgaged Property is located in a special flood hazard area and is not
covered by flood insurance or is covered in an amount less than the amount
required by the Flood Disaster Protection Act of 1973, as amended, the Servicer
shall notify the related Mortgagor that the Mortgagor must obtain such flood
insurance coverage, and if said Mortgagor fails to obtain the required flood
insurance coverage within 45 days after such notification, the Servicer shall
immediately force place the required flood insurance on the Mortgagor’s behalf.
          If a Mortgage is secured by a unit in a condominium project, the
Servicer shall use commercially reasonable efforts to verify that the coverage
required of the owner’s association, including hazard, flood, liability, and
fidelity coverage, is being maintained in accordance with Accepted Servicing
Practices with an insurer reasonably acceptable to the Administrator, and to
secure from the owner’s association its agreement to notify the Servicer
promptly of any change in the insurance coverage or of any condemnation or
casualty loss that may have a material effect on the value of the Mortgaged
Property as security.
          In the event that the Owner, the Administrator or the Servicer shall
determine that the Mortgaged Property should be insured against loss or damage
by hazards and risks not covered by the insurance required to be maintained by
the Mortgagor pursuant to the terms of the Mortgage, the Owner or the
Administrator, as applicable, shall direct the Servicer to communicate and
consult with the Mortgagor with respect to the need for such insurance and bring
to the Mortgagor’s attention the required amount of coverage for the Mortgaged
Property and if the Mortgagor does not obtain such coverage, the Servicer shall
immediately force place the required coverage on the Mortgagor’s behalf to the
extent such coverage is commercially available.
          The Servicer shall maintain on each REO Property fire and hazard
insurance with extended coverage in amount which is at least equal to the
maximum insurable value of the improvements which are a part of such property,
liability insurance and, to the extent required and available under the Flood
Disaster Protection Act of 1973, as amended, flood insurance in the amount
required above, in each case with an insurer reasonably acceptable to the
Administrator.
          All policies required hereunder shall name the Servicer, in its
capacity as such, as loss payee and shall be endorsed with standard or union
mortgagee clauses, without contribution, which shall provide for at least
30 days prior written notice of any cancellation, reduction in amount or
material change in coverage.

25



--------------------------------------------------------------------------------



 



          The Servicer shall not interfere with the Mortgagor’s freedom of
choice in selecting either his insurance carrier or agent, provided, however,
that the Servicer shall not accept any such insurance policies from insurance
companies unless such companies and policies are reasonably acceptable to the
Administrator and such companies are licensed to do business in the jurisdiction
in which the Mortgaged Property is located. The Servicer shall determine that
such policies provide sufficient risk coverage and amounts, that they insure the
property owner, and that they properly describe the property address, in each
case in accordance with Accepted Servicing Practices.
          Pursuant to Section 4.04, any amounts collected by the Servicer under
any such policies (other than amounts to be deposited in the Escrow Account and
applied to the restoration or repair of the related Mortgaged Property or REO
Property, or property acquired in liquidation of the Mortgage Loan, including
REO Property, or to be released to the Mortgagor, in accordance with Accepted
Servicing Practices as specified in Section 4.14) shall be deposited in the
Collection Account subject to withdrawal pursuant to Section 4.05.
          Section 4.11 Maintenance of Mortgage Impairment Insurance. In the
event that the Servicer shall obtain and maintain a blanket policy insuring
against losses arising from fire, flood and hazards covered under extended
coverage on all of the Mortgage Loans and REO Properties, then, to the extent
such policy provides coverage in an amount equal to the amount required pursuant
to Section 4.10 and otherwise complies with all other requirements of
Section 4.10, it shall conclusively be deemed to have satisfied its obligations
as set forth in Section 4.10. The Servicer shall prepare and make any claims on
the blanket policy as deemed necessary by the Servicer in accordance with
Accepted Servicing Practices. Any amounts collected by the Servicer under any
such policy relating to a Mortgage Loan or REO Property shall be deposited in
the Collection Account subject to withdrawal by the Administrator pursuant to
Section 4.05. Such policy may contain a deductible clause, in which case, in the
event that there shall not have been maintained on the related Mortgaged
Property or REO Property a policy complying with Section 4.10, and there shall
have been a loss which would have been covered by such policy, the Servicer
shall deposit in the Collection Account at the time of such loss the amount not
otherwise payable under the blanket policy because of such deductible clause,
such amount to be deposited from the Servicer’s own funds, without reimbursement
therefor. Upon request of the Owner or the Administrator, the Servicer shall
cause to be delivered to the Owner a copy of the certificate of insurance and a
statement from the insurer thereunder that such policy shall in no event be
terminated or materially modified without 30 days’ prior written notice to the
Servicer. The Servicer shall provide a copy of any such notice to the
Administrator within five (5) Business Days of receipt.
          Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions
Insurance. The Servicer shall maintain with companies reasonably acceptable to
the Administrator, at its own expense, a blanket Fidelity Bond and an Errors and
Omissions Insurance Policy, with broad coverage on all officers, employees or
other Persons acting in any capacity requiring such Persons to handle funds,
money, documents or papers relating to the Mortgage Loans and REO Properties
(“Servicer Employees”). Any such Fidelity Bond and Errors and Omissions
Insurance Policy shall be in the form of the Mortgage Banker’s Blanket Bond and
shall protect and insure the Servicer against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such Servicer
Employees. Such

26



--------------------------------------------------------------------------------



 



Fidelity Bond and Errors and Omissions Insurance Policy also shall protect and
insure the Servicer against losses in connection with the release or
satisfaction of a Mortgage Loan without having obtained payment in full of the
indebtedness secured thereby. No provision of this Section 4.12 requiring such
Fidelity Bond and Errors and Omissions Insurance Policy shall diminish or
relieve the Servicer from its duties and obligations as set forth in this
Agreement. The minimum coverage under any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be in an amount reasonably acceptable to the
Administrator. Upon the request of the Owner or the Administrator, the Servicer
shall cause to be delivered to the Owner and the Administrator a certified true
copy of such Fidelity Bond and Errors and Omissions Insurance Policy and a
statement from the surety and the insurer that such Fidelity Bond and Errors and
Omissions Insurance Policy shall in no event be terminated or materially
modified without 30 days’ prior written notice to the Servicer. The Servicer
shall provide a copy of any such notice to the Administrator within five
(5) Business Days of receipt.
          Section 4.13 Inspections. If any First Lien Mortgage Loan is
delinquent, the Servicer shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Accepted Servicing Practices or as may
be required by any primary mortgage guaranty insurer. The Servicer shall inspect
the Mortgage Property for any delinquent Junior Lien Mortgage Loan only if
required by Accepted Servicing Practices. The Servicer shall keep a record of
each such inspection and, upon request, shall provide the Owner and the
Administrator with such information.
          Section 4.14 Restoration of Mortgaged Property. The Servicer need not
obtain the approval of the Owner or the Administrator prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Accepted Servicing Practices and in an amount not greater than
$20,000. For claims greater than $20,000, at a minimum the Servicer shall comply
with Accepted Servicing Practices and the following conditions in connection
with any such release of Insurance Proceeds or Condemnation Proceeds:
     (i) the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
     (ii) the Servicer shall take all steps necessary to preserve the priority
of the lien of the Mortgage, including, but not limited to requiring waivers
with respect to mechanics’ and materialmen’s liens;
     (iii) the Servicer shall verify that the Mortgage Loan is not in default;
and
     (iv) pending repairs or restoration, the Servicer shall deposit the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.
          If the Owner is named as an additional loss payee, the Servicer is
hereby empowered to endorse any loss draft issued in respect of such a claim in
the name of the Owner.
          Section 4.15 [Reserved].

27



--------------------------------------------------------------------------------



 



          Section 4.16 Title, Management and Disposition of REO Property. With
respect to the REO Properties and, in the event that title to any Mortgaged
Property is acquired in foreclosure or by deed in lieu of foreclosure, the deed
or certificate of sale shall be taken in the name of the Owner, or in the event
the Owner is not authorized or permitted to hold title to real property in the
state where the REO Property is located, or would be adversely affected under
the “doing business” or tax laws of such state by so holding title, the deed or
certificate of sale shall be taken in the name of such Person or Persons as
shall be consistent with an Opinion of Counsel obtained by the Servicer from any
attorney duly licensed to practice law in the state where the REO Property is
located and acceptable to the Administrator, which expense shall be deemed a
Servicing Advance. The Person or Persons holding such title other than the Owner
shall acknowledge in writing that such title is being held as nominee for the
Owner. The Servicer shall update the REO Property Schedule to reflect any such
acquisition of REO Property and deliver a copy of the revised REO Property
Schedule to the Owner and the Administrator on each Determination Date.
          The Servicer shall diligently manage, conserve, protect and operate
each REO Property for the Owner in accordance with Accepted Servicing Practices
solely for the purpose of its prompt disposition and sale. The Servicer, either
itself or through a Subservicer or Subcontractor in accordance with
Section 4.25, shall manage, conserve, protect and operate the REO Property in
the same manner that it manages, conserves, protects and operates other
foreclosed property for its own account, in the same manner that similar
property in the same locality as the REO Property is managed and in each case in
accordance with Accepted Servicing Practices. The Servicer shall use
commercially reasonable efforts to dispose of the REO Property as soon as
possible and in each case shall sell such REO Property in accordance with
Accepted Servicing Practices.
          The sale or other disposition of REO Property shall be carried out by
the Servicer at such price, and upon such terms and conditions, as the Servicer
deems to be in the best interests of the Owner and in accordance with Accepted
Servicing Practices. The proceeds of sale of the REO Property shall be deposited
by the Servicer in the Collection Account in accordance with Section 4.04. On
the Remittance Date immediately following the date of any disposition of REO
Property, the expenses of such disposition shall be reimbursed to the Servicer
as a Servicing Advance pursuant to Section 5.01 of the Trust Agreement. On the
Remittance Date immediately following the receipt of such disposition proceeds,
the net cash proceeds of such sale shall be distributed to the Owner pursuant to
Section 5.01 of the Trust Agreement.
          The Servicer shall advance all funds necessary for the proper
operation, management and maintenance of the REO Property, including the cost of
maintaining any hazard insurance pursuant to Section 4.10 and the fees of any
managing agent of the Servicer. Any such advance shall constitute a Servicing
Advance. The Servicer shall deposit all cash flow from the REO Property in the
Collection Account in accordance with Section 4.04.
          Section 4.17 [Reserved].
          Section 4.18 [Reserved].

28



--------------------------------------------------------------------------------



 



          Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged
Property. Following the foreclosure sale or abandonment of any Mortgaged
Property, the Servicer shall report such foreclosure or abandonment as required
pursuant to Section 6050J of the Code. The Servicer shall file information
reports with respect to the receipt of mortgage interest received in a trade or
business and information returns relating to cancellation of indebtedness income
with respect to any Mortgaged Property as required by the Code. Such reports
shall be in form and substance sufficient to meet the reporting requirements
imposed by the Code.
          Section 4.20 [Reserved].
          Section 4.21 Notification of Adjustments. With respect to each
adjustable rate Mortgage Loan, the Servicer shall adjust the Mortgage Interest
Rate on the related Adjustment Date in compliance with the requirements of
Accepted Servicing Practices and applicable law and the related Mortgage and
Mortgage Note. The Servicer shall execute and deliver any and all necessary
notices required under Accepted Servicing Practices, applicable law and the
terms of the related Mortgage Note and Mortgage regarding the Mortgage Interest
Rate adjustments. Upon the discovery by the Servicer or the receipt of notice
from the Owner or the Administrator that the Servicer has failed to adjust a
Mortgage Interest Rate in accordance with the terms of the related Mortgage
Note, the Servicer shall immediately deposit in the Collection Account from its
own funds the amount of any interest loss or deferral caused the Owner thereby.
          Section 4.22 Confidentiality/Protection of Customer Information. Each
party agrees that it shall comply with all applicable laws and regulations
regarding the privacy or security of Customer Information and shall maintain
appropriate administrative, technical and physical safeguards to protect the
security, confidentiality and integrity of Customer Information, including
maintaining security measures designed to meet the objectives of the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information, 66 Fed.
Reg. 8616 (the “Interagency Guidelines”). For purposes of this Section, the term
“Customer Information” shall have the meaning assigned to it in the Interagency
Guidelines. In addition to the foregoing, each party shall execute and deliver a
confidentiality agreement substantially in the form of Exhibit J.
          Section 4.23 [Reserved].
          Section 4.24 Fair Credit Reporting Act. The Servicer, in its capacity
as servicer for each Mortgage Loan, agrees to fully furnish, in accordance with
the Fair Credit Reporting Act and its implementing regulations, accurate and
complete information (e.g., favorable and unfavorable) on its borrower credit
files to Equifax, Experian and Trans Union Credit Information Company, on a
monthly basis.
          Section 4.25 Use of Subservicers and Subcontractors. The Servicer
shall not hire or otherwise utilize the services of any Subservicer to fulfill
any of the obligations of the Servicer under this Agreement unless the Servicer
complies with the provisions of subparagraph (a) of this Section 4.25. The
Servicer shall not hire or otherwise utilize the services of any Subcontractor,
and shall not permit any Subservicer to hire or otherwise utilize the services
of

29



--------------------------------------------------------------------------------



 



any Subcontractor, to fulfill any of the obligations of the Servicer under this
Agreement unless the Servicer complies with the provisions of subparagraph
(b) of this Section 4.25.
          (a) The Servicer shall obtain the consent of the Owner or the
Administrator prior to the utilization of any Subservicer. The Servicer shall
cause any Subservicer used by the Servicer (or by any Subservicer) for the
benefit of the Owner and any Depositor to comply with the provisions of this
Section 4.25 and with Sections 6.04 and 9.01 of this Agreement to the same
extent as if such Subservicer were the Servicer, and to provide any information
required with respect to such Subservicer under Section 9.01 of this Agreement.
The Servicer shall be responsible for obtaining from each Subservicer and
delivering to the Owner and the Administrator any servicer compliance statement
required to be delivered by such Subservicer under Section 6.04 as and when
required to be delivered.
          (b) The Servicer shall not hire or otherwise utilize any Subcontractor
objected to by the Owner or the Administrator in their absolute discretion. The
Servicer shall promptly upon request provide to the Owner and the Administrator
a written description (in form and substance satisfactory to the Owner and the
Administrator) of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which elements of the Accepted Servicing Practices will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (i) of this paragraph.
          (c) The Servicer shall at all times remain responsible for the
performance of its duties and obligations hereunder in accordance with the terms
hereof, without diminution of such obligation or liability by virtue of such
subservicing or subcontracting agreements or arrangements or by virtue of
indemnification from any Subservicer or Subcontractor and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Assets hereunder.
ARTICLE V
PAYMENTS TO OWNER
          Section 5.01 Remittances. On each Remittance Date the Certificate
Trustee shall remit immediately available funds for deposit to the Certificate
Distribution Account pursuant to Section 5.01(d) of the Trust Agreement, all
amounts on deposit in the Collection Account as of the close of business on the
related Determination Date.
          Section 5.02 Statements to Owner and Administrator. The Servicer shall
furnish to the Owner and the Administrator the reports and the information
specified in Section 7.01. The foregoing reports and information shall be
accompanied by such other information reasonably available to the Servicer and
as the Owner or the Administrator shall reasonably request. Such other
information shall be provided at the Servicer’s expense (unless such other
information cannot be provided without undue burden or material expense to the
Servicer, in which case such other information shall be provided at the Owner’s
expense subject to the Administrator’s prior written approval of such expense).

30



--------------------------------------------------------------------------------



 



          Section 5.03 Administrator Advances. The Administrator shall have the
right in its sole and absolute discretion to advance any amount to the Servicer
or any third party that would be characterized as a Servicing Advance. The
Administrator shall be entitled to reimbursement of each Administrator Advance
made with its own funds pursuant to Section 5.01 of the Trust Agreement. In the
event that the Administrator elects to make any Administrator Advance, the
Administrator shall make such Administrator Advance either from its own funds
or, in lieu of making such Administrator Advance from its own funds, the
Administrator may withdraw any funds constituting Class A Available Amounts or
Class REO Available Amounts, as applicable, then on deposit in the Collection
Account for such purpose.
ARTICLE VI
GENERAL SERVICING PROCEDURES
          Section 6.01 Transfers of Mortgaged Property. Subject to Accepted
Servicing Practices, the Servicer shall use commercially reasonable efforts to
enforce any “due-on-sale” provision contained in any Mortgage or Mortgage Note
and to deny assumption by the Person to whom the Mortgaged Property has been or
is about to be sold whether by absolute conveyance or by contract of sale, and
whether or not the Mortgagor remains liable on the Mortgage and the Mortgage
Note. When the Mortgaged Property has been conveyed by the Mortgagor, the
Servicer shall, to the extent it has knowledge of such conveyance, exercise its
rights to accelerate the maturity of such Mortgage Loan under the “due-on-sale”
clause applicable thereto, provided, however, that the Servicer shall not
exercise such rights if prohibited by law or Accepted Servicing Practices from
doing so.
          If the Servicer reasonably believes it is unable under applicable law
to enforce such “due-on-sale” clause, the Servicer shall enter into (i) an
assumption and modification agreement with the person to whom such property has
been conveyed, pursuant to which such person becomes liable under the Mortgage
Note and the original Mortgagor remains liable thereon or (ii) in the event the
Servicer is unable under applicable law to require that the original Mortgagor
remain liable under the Mortgage Note and the Servicer has the prior consent of
the Administrator and any primary mortgage guaranty insurer, a substitution of
liability agreement with the purchaser of the Mortgaged Property pursuant to
which the original Mortgagor is released from liability and the purchaser of the
Mortgaged Property is substituted as Mortgagor and becomes liable under the
Mortgage Note. If an assumption fee is collected by the Servicer for entering
into an assumption agreement, such fee shall be deposited in the Collection
Account for distribution in accordance with Section 5.01 of the Trust Agreement.
In connection with any such assumption, the Mortgage Interest Rate borne by the
related Mortgage Note, the term of the Mortgage Loan, the outstanding principal
amount of the Mortgage Loan and any other material terms shall be changed only
in accordance with the Accepted Servicing Practices.
          To the extent that any Mortgage Loan is assumable, the Servicer shall
inquire diligently into the credit worthiness of the proposed transferee, and
shall forward such information to the Administrator for the Administrator’s
approval and underwriting for approving the credit of the proposed transferee.
If the credit worthiness of the proposed transferee does not meet such
underwriting criteria, the Administrator shall promptly notify the

31



--------------------------------------------------------------------------------



 



Servicer and the Servicer shall diligently, to the extent permitted by the
Mortgage or the Mortgage Note and by applicable law, accelerate the maturity of
the Mortgage Loan.
          Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files.
Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer shall notify the Owner and the Administrator in the
monthly remittance advice as provided in Section 7.01, and may request the
release of any related Mortgage Loan Documents. If such Mortgage Loan is a MERS
Mortgage Loan, the Servicer is authorized to cause the removal from the
registration on the MERS System of such Mortgage and to execute and deliver, on
behalf of the Owner, any and all instruments of satisfaction or cancellation or
of partial or full release.
          If the Servicer satisfies or releases a Mortgage without first having
obtained payment in full of the indebtedness secured by the Mortgage (other than
as a result of a modification of the Mortgage Loan or a liquidation of the
Mortgaged Property pursuant to the terms of this Agreement) or should the
Servicer otherwise prejudice any rights the Owner may have under the mortgage
instruments, upon written demand of the Owner or the Administrator, the Servicer
shall deposit in the Collection Account the entire outstanding principal
balance, plus all accrued interest on such Mortgage Loan, on the day preceding
the Remittance Date in the month following the date of such release. The
Servicer shall maintain the Fidelity Bond and Errors and Omissions Insurance
Policy as provided for in Section 4.12 insuring the Servicer against any loss it
may sustain with respect to any Mortgage Loan not satisfied in accordance with
the procedures set forth herein.
          Section 6.03 Servicing Compensation. As compensation for its services
hereunder, the Servicer shall be entitled to payment of the fees specified in
the Servicing Fee Schedule detailed in Schedule III to this Agreement. All
payments and reimbursements to the Servicer shall be made only in accordance
with and pursuant to Section 5.01 of the Trust Agreement. The Servicing Fees
shall be calculated in the manner specified in Schedule III. The obligation of
the Owner to pay the Servicing Fees and Expenses is limited to, and payable
solely from, collections on the Mortgage Loans and REO Properties on deposit in
the Certificate Distribution Account, and shall be payable to the Servicer on
each Servicing Fee Remittance Date pursuant to Section 5.01 of the Trust
Agreement.
          The Servicer shall be required to pay all expenses incurred by it in
connection with its servicing activities hereunder and shall not be entitled to
reimbursement thereof except as specifically provided for herein.
          Section 6.04 Annual Statements as to Compliance. On or before March 31
of each calendar year, commencing in 2010, the Servicer shall deliver to the
Owner and the Administrator a statement of compliance addressed to the Owner and
the Administrator and signed by an authorized officer of the Servicer, to the
effect that (a) a review of the Servicer’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement during such period has been made under such officer’s
supervision, and (b) to the best of such officers’ knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
in accordance with Accepted Servicing Practices throughout such calendar year
(or applicable portion thereof) or, if there has been a

32



--------------------------------------------------------------------------------



 



failure to fulfill any such obligation in any material respect, specifically
identifying each such failure known to such officer and the nature and the
status thereof.
          Section 6.05 Annual Independent Public Accountants’ Servicing Report.
On or before March 31 of each calendar year, commencing in 2010, the Servicer,
at its expense, shall cause a firm of independent public accountants which is a
member of the American Institute of Certified Public Accountants to furnish a
statement to the Owner and the Administrator to the effect that such firm has
examined certain documents and records relating to the servicing of the Mortgage
Loans, the REO Properties and any other mortgage loans and residential real
property similar in nature and that such firm is of the opinion that the
provisions of this and any such similar agreements have been complied with, and
that, on the basis of such examination conducted substantially in compliance
with the Uniform Single Attestation Program for Mortgage Bankers, such firm is
of the opinion that the Servicer’s overall servicing operations have been
conducted in compliance with this Agreement and such other servicing agreements
in accordance with the Uniform Single Attestation Program for Mortgage Bankers,
except for (i) such exceptions as such firm shall believe to be immaterial, and
(ii) such other exceptions as shall be set forth in such statement. By providing
Owner and the Administrator a copy of a Uniform Single Attestation Program
Report from their independent public accountants on an annual basis, Servicer
shall be considered to have fulfilled its obligations under this Section 6.05.
          Section 6.06 [Reserved].
          Section 6.07 [Reserved].
          Section 6.08 Right to Examine Servicer Records; Servicing Audits.
(a) The Owner, the Administrator or its respective designee shall have the right
to examine and audit any and all of the books, records, or other information of
the Servicer, whether held by the Servicer or by another on its behalf, with
respect to or concerning this Agreement, the Mortgage Loans or the REO
Properties, at such times as shall be reasonably requested by the Owner or the
Administrator. Any such examination or audit shall be conducted during normal
business hours or at such other times as may be reasonable under applicable
circumstances, upon at least five (5) Business Days advance notice (or such
shorter period as may be required by the Administrator’s regulators); provided,
however, that in cases where an Event of Default hereunder has occurred and is
continuing, no advance notice shall be required. The Owner shall pay its and the
Administrator’s expenses associated with such examination.
          (b) On and after the date which occurs 90 days after the Closing Date,
the Owner and the Administrator shall each have the right to audit the
Servicer’s servicing procedures from time to time in its reasonable discretion
to determine whether the Servicer is servicing in accordance with the terms and
provisions of this Agreement and Accepted Servicing Practices. Any failure by
the Servicer to service the Assets as set forth in this Agreement and in
accordance with Accepted Servicing Practices in all material respects, as
determined by the Owner or the Administrator, as the case may be, in its sole
discretion upon the conclusion of any such audit, shall constitute a “Failed
Servicing Audit” for purposes of this Agreement.
          Section 6.09 Servicer Action Plan; Risk Management Meetings. The
Servicer, in consultation with the Administrator, shall develop and adopt an
action plan, in form and

33



--------------------------------------------------------------------------------



 



substance satisfactory to the Administrator in its sole discretion, to address
all Servicing Issues (such action plan, the “Servicer Action Plan”). The
Servicer Action Plan shall be adopted by the Servicer no later than ninety
(90) days after Closing Date. In furtherance of the foregoing, the Servicer and
the Administrator shall discuss the Servicing Issues on a regular basis, and in
any event not less frequently than once per month, and the Servicer shall work
diligently and in good faith to resolve each Servicing Issue to the satisfaction
of the Administrator. In addition, during the term of this Agreement, the
Servicer and the Administrator shall have monthly meetings to review performance
and compliance with Accepted Servicing Practices (including the Servicer Action
Plan) and any other servicing standards, policies, procedures or work rules
utilized by the Servicer. All necessary Servicer personnel shall be made
available. The Servicer shall not change or modify any procedure, practice or
policy, with respect to the servicing of the Mortgage Loans or REO Properties,
without the prior written consent of the Owner or the Administrator.
ARTICLE VII
SERVICER COVENANTS
          Section 7.01 Affirmative Covenants of the Servicer. Until the date on
which this Agreement terminates in accordance with its terms, the Servicer
hereby covenants and agrees as set forth below:
          (a) Financial Reporting. The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and furnish or
cause to be furnished to the Owner and the Administrator:
     (i) Annual Report. As soon as available and in any event no later than the
date which is 120 days after the end of each fiscal year the audited
consolidated financial statements of the Servicer and Franklin Credit Holding
Corporation.
     (ii) Quarterly Report. As soon as available and in any event no later than
the date which is 60 days after the end of each of the first three quarters of
each fiscal year the reviewed financial statements and quarterly compliance
certificate signed by the chief financial officer or chief executive officer of
the Servicer.
     (iii) Monthly Reports. As soon as available and in any event no later than
ten (10) calendar days after the end of each calendar month, the monthly reports
listed on Schedule IV (other than the monthly report set forth in item 6 of
Schedule IV, which shall be delivered ten (10) Business Days after the end of
each calendar month).
     (iv) Daily Reports. As soon as available and in any event no later than one
Business Day after the end of each Business Day the daily reports listed on
Schedule IV.
     (v) Interim Statements. The Servicer, upon request by the Owner or the
Administrator, also shall make available any comparable interim statements to
the extent any such statements have been prepared by or on behalf of the
Servicer’s parent company (and are available upon request to members or
stockholders of the Servicer or to the public at large).

34



--------------------------------------------------------------------------------



 



     (vi) Other Information. The Servicer shall furnish to the Owner and the
Administrator such other reports listed on Schedule IV, and copies or originals
of any documents contained in the Servicing File for each Mortgage Loan and REO
Property provided for herein. All other special reports or information not
provided for herein, and any other information requested by the Administrator
that the Administrator is required to provide to Certificateholders pursuant to
Section 11.11 of the Trust Agreement, will be provided at the Owner’s expense.
All such reports, documents or information shall be provided by and in
accordance with all reasonable instructions and directions which the Owner or
the Administrator may give. The information shall include a breakdown of
collections, advances and servicing fees attributable to the Mortgage Loans and
REO Properties and any other information requested by the Administrator that the
Administrator is required to provide to Certificateholders pursuant to
Section 11.11 of the Trust Agreement.
          (b) Notices. The Servicer will notify the Owner and the Administrator
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
     (i) Event of Default. The occurrence of an Event of Default.
     (ii) Judgment and Proceedings. (1) The entry of any judgment or decree
against the Servicer if the aggregate amount of all judgments and decrees then
outstanding against the Servicer exceeds $250,000, (2) the institution of any
litigation, arbitration proceeding, investigation or governmental proceeding
against the Servicer which, individually or in the aggregate, could reasonably
be expected to have a material adverse effect on its ability to perform its
duties under this Agreement, (3) any material development in any previously
disclosed litigation, arbitration proceeding, investigation or governmental
proceeding and (4) any legal or arbitral proceedings that questions or
challenges the validity or the enforceability of this Agreement.
     (iii) Material Adverse Event: The occurrence of any event or condition that
has had, or could reasonably be expected to have, a material adverse effect on
the Servicer’s ability to perform its duties under this Agreement.
          (c) [Reserved].
          (d) Servicer Personnel. The Servicer will make available to Owner or
prospective purchasers of any Assets a knowledgeable financial or accounting
officer for the purpose of answering questions respecting recent developments
affecting the Servicer or the financial statements of the Servicer, and to
permit any prospective purchaser to inspect the Servicer’s servicing facilities
for the purpose of satisfying such prospective purchaser that the Servicer has
the ability to service the Mortgage Loans and REO Properties as provided in this
Agreement.
          (e) Compliance with the Agreement. The Servicer shall execute and
deliver all such instruments and take all such action as the Owner or the
Administrator may reasonably

35



--------------------------------------------------------------------------------



 



request from time to time, in order to effectuate the purposes and to carry out
the terms of this Agreement.
          (f) Net Income Before Taxes. The Servicer shall maintain Net Income
Before Taxes of not less than (i) $800,000 for the period beginning January 1,
2009, and ending December 31, 2009, and (ii) $800,000 as of the end of each
calendar month thereafter for the most recently ended twelve (12) consecutive
month period ending on such date.
          (g) Net Worth. The Servicer, as of the end of each month during the
term of this Agreement, shall maintain a Net Worth of not less than $7,640,000.
          (h) Collections on or in respect of the Assets (including the net
proceeds of any Asset sales consummated pursuant to Section 9.02 of the Trust
Agreement and any Putback Litigation Proceeds approved by the Administrator
pursuant to Section 2.01 of the Transfer and Assignment Agreement) shall satisfy
the applicable Gross Collection Targets.
          Section 7.02 Negative Covenants of the Servicer. Until the date on
which this Agreement terminates in accordance with its terms, the Servicer
hereby covenants that:
          (a) Change of Control; Restriction on Sale. Except with the prior
written consent of the Owner or the Administrator, the Servicer will not merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any subsidiary.
          (b) [Reserved].
          (c) The Servicer shall not (i) enter into any other servicing
agreements, (ii) otherwise agree to service any assets other than the Mortgage
Loans and REO Properties, or (iii) provide any other business services, which in
the case of (i), (ii) or (iii), could reasonably likely impair the ability of
the Servicer to perform its obligations under this Agreement without the prior
written consent of the Administrator, which consent shall not be unreasonably
withheld.
ARTICLE VIII
THE SERVICER
          Section 8.01 Indemnification.
          (a) Indemnification by Servicer. The Servicer shall indemnify and hold
the Owner, the Owner Trustee, the Certificate Trustee, the Administrator, each
Certificateholder, and their respective present and former directors, officers,
employees and agents harmless against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and any other costs, fees and expenses that such parties may
sustain in any way (i) related to the failure of the Servicer to observe and
perform any or all of its duties, obligations or agreements contained in this
Agreement, or to service the Mortgage Loans or REO Properties in compliance with
all the applicable requirements contained in this

36



--------------------------------------------------------------------------------



 



Agreement, (ii) resulting from a breach of any of the representations,
warranties or covenants contained in this Agreement or (iii) arising out of or
based upon the negligence, bad faith or willful misconduct of the Servicer in
connection with its observance or performance of any or all of its duties,
obligations or agreements contained in this Agreement. The Servicer immediately
shall notify the Owner and the Administrator if a claim is made by a third party
with respect to this Agreement, any Mortgage Loans or any REO Properties, and
shall assume (with the prior written consent of the Owner, the Administrator,
the Owner Trustee or the Certificate Trustee, in each case with respect to
itself only) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or the Owner in respect of
such claim. The Servicer shall follow any written instructions received from the
Owner or the Administrator in connection with such claim. The Owner promptly
shall reimburse the Servicer for all amounts advanced by it pursuant to this
paragraph, or the failure of the Servicer to service and administer any Mortgage
Loans or REO Properties in strict compliance with the terms of this Agreement
and applicable law.
          (b) Indemnification by Owner. The Owner shall indemnify and hold the
Servicer and its respective present and former directors, officers, employees
and agents harmless against any and all claims, losses, damages, penalties,
fines, forfeitures, reasonable and necessary legal fees and related costs,
judgments, and any other costs, fees and expenses that such parties may sustain
in any way arising out of or resulting from (i) any Administrator Directed
Action or (ii) a breach of any of the representations, warranties or covenants
of the Owner or Administrator contained in this Agreement, except to the extent
such liability in any case arises out of or results from the negligence, bad
faith or willful misconduct of the Servicer, and Subservicer, any Subcontractor
or any of their respective affiliates. The Owner shall assume the defense of any
such claim and shall pay all expenses in connection therewith, including
reasonable counsel fees, and shall promptly pay, discharge and satisfy any final
judgment or decree which may be entered against the Servicer in respect of such
claim. The Servicer shall follow any written instructions received from the
Administrator in connection with such claim.
          (c) Survival. The indemnification provisions set forth in this
Section 8.01 shall survive the termination of this Agreement or the termination
of any party to this Agreement.
          Section 8.02 Merger or Consolidation of the Servicer. The Servicer
shall keep in full effect its existence, rights and franchises and shall obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans or REO Properties
and to perform its duties under this Agreement.
          Any Person into which the Servicer may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding. Furthermore, in
the event the Servicer transfers or otherwise disposes of all or substantially
all of its assets to an affiliate of the Servicer, such affiliate shall satisfy
the condition above, and shall also be fully

37



--------------------------------------------------------------------------------



 



liable to the Owner, the Administrator, the Owner Trustee, the Certificate
Trustee and each Certificateholder for all of the Servicer’s obligations and
liabilities hereunder. Any merger or consolidation is subject to
Section 7.02(a).
          Section 8.03 Limitation on Liability of Servicer and Others. Neither
the Servicer nor any of the directors, officers, employees or agents of the
Servicer shall be under any liability to the Owner for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement, provided, however, that this provision shall not protect the Servicer
or any such Person against any breach of warranties, representations or
covenants made herein, or failure to perform its obligations in strict
compliance with any standard of care set forth in this Agreement or arising out
of the Servicer’s negligence, bad faith or willful misconduct or any other
liability which would otherwise be imposed under this Agreement. The Servicer
and any director, officer, employee or agent of the Servicer may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties to service the Mortgage Loans or REO Properties in
accordance with this Agreement and which in its opinion may involve it in any
expense or liability, provided, however, that the Servicer may, with the consent
of the Owner or the Administrator, undertake any such action which it may deem
necessary or desirable in respect to this Agreement and the rights and duties of
the parties hereto. In such event, the Servicer shall be entitled to
reimbursement from the Owner of the reasonable legal expenses and costs of such
action.
          Section 8.04 Limitation on Resignation and Assignment by Servicer. The
Owner has entered into this Agreement with the Servicer in reliance upon the
independent status of the Servicer, and the representations as to the adequacy
of its servicing facilities, personnel, records and procedures, its integrity,
reputation and financial standing, and the continuance thereof. Therefore, the
Servicer shall neither assign this Agreement or the servicing rights hereunder
or delegate its rights or duties hereunder (other than pursuant to Sections 4.01
and 4.25) or any portion hereof or sell or otherwise dispose of all of its
property or assets without the prior written consent of the Owner and the
Administrator.
          The Servicer shall not resign from the obligations and duties hereby
imposed on it except by mutual consent of the Servicer, the Owner and the
Administrator or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Servicer. Any such determination permitting the resignation of the Servicer
shall be evidenced by an Opinion of Counsel (from external counsel) to such
effect delivered to the Owner and the Administrator which Opinion of Counsel
shall be in form and substance acceptable to the Owner and the Administrator. No
such resignation shall become effective until a successor shall have assumed the
Servicer’s responsibilities and obligations hereunder in the manner provided in
Section 12.01.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
WHOLE ASSET TRANSFERS
          Section 9.01 Removal of Mortgage Loans and REO Properties from
Inclusion Under this Agreement Upon Whole Asset Transfers. The Owner and the
Servicer agree that with respect to some or all of the Mortgage Loans and REO
Properties, the Owner, at its sole option (which option may be exercised by the
Administrator on behalf of the Owner), may effect Whole Asset Transfers, on a
servicing released basis or on a servicing retained basis. On the Reconstitution
Date for any Whole Asset Transfer on a servicing released basis, the Mortgage
Loans and REO Properties transferred may cease to be serviced pursuant to this
Agreement; provided, however, that, in the event that any Mortgage Loan or REO
Property transferred pursuant to this Section 9.01 is rejected by the
transferee, the Servicer shall continue to service such rejected Mortgage Loan
or REO Property on behalf of the Owner in accordance with the terms and
provisions of this Agreement. The Administrator may, in its sole discretion,
designate any Business Day as a “Special Remittance Date” in connection with any
Whole Asset Transfer.
          (a) The Servicer shall cooperate with the Owner and the Administrator
in connection with each Whole Asset Transfer in accordance with this
Section 9.01. In connection therewith the Servicer shall (i) execute an
Assignment and Assumption Agreement substantially in the form of Exhibit B
hereto (each, an “Assignment and Assumption Agreement”) (or, in the case of any
Whole Asset Transfer relating to any Putback Litigation, such other documents as
shall be requested by the Administrator as may be necessary to transfer such
Assets in connection therewith), (ii) execute all agreements required to be
executed by the Servicer in connection with such Whole Asset Transfer provided
that any such agreements be consistent with the terms hereof and impose no
greater duties, liabilities or obligations upon the Servicer than those set
forth herein and provided that the Servicer is given an opportunity to review
and reasonably negotiate in good faith the content of such documents not
specifically referenced or provided for herein, and (iii) provide such
additional cooperation, as is reasonably believed necessary by the Owner or the
Administrator, in connection with such Whole Asset Transfers. The Owner shall
pay all third party costs associated with the preparation of such information.
          (b) As a condition to the succession to the Servicer as servicer under
this Agreement by any Person (i) into which the Servicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer, the
Servicer, subject to the Owner executing a confidentiality agreement
substantially in the form of Exhibit J with respect to such succession or
appointment, shall provide to the Owner, the Administrator and their respective
designees, at least fifteen (15) calendar days prior to the effective date of
such succession or appointment, (x) written notice to the Owner, the
Administrator and their respective designees of such succession or appointment
and (y) in writing and in form and substance reasonably satisfactory to the
Owner, the Administrator and their respective designees, all information
reasonably requested by the Owner or the Administrator.
          In the event the Owner has elected to have the Servicer hold record
title to the Mortgages or REO Properties, prior to the Reconstitution Date and
after the related closing date the Servicer shall prepare an Assignment of
Mortgage or assignment of Deed in blank or, at the option of the Administrator,
to the Administrator’s designee from the Servicer (to the extent such

39



--------------------------------------------------------------------------------



 



Assignment has not been prepared on or before the related closing date)
reasonably acceptable to the Administrator or such designee for each Mortgage
Loan and each REO Property that is part of the Whole Asset Transfers. The Owner
shall pay all preparation and recording costs associated therewith. The Servicer
shall execute each Assignment of Mortgage or assignment of Deed, track such
Assignments of Mortgage or assignment of Deed to ensure they have been recorded
and deliver them as required by the Administrator or its designee upon the
Servicer’s receipt thereof. Additionally, the Servicer shall prepare and
execute, at the direction of the Owner or the Administrator, any note
endorsements in connection with any and all seller/servicer agreements.
          All Mortgage Loans and REO Properties not sold or transferred pursuant
to Whole Asset Transfers, or reacquired by any Reacquisition Party pursuant to
the Transfer and Assignment Agreement, shall remain subject to this Agreement
and shall continue to be serviced in accordance with the terms of this Agreement
and with respect thereto this Agreement shall remain in full force and effect.
ARTICLE X
DEFAULT
          Section 10.01 Events of Default. Each of the following shall
constitute an “Event of Default” on the part of the Servicer hereunder:
     (i) any failure by the Servicer to remit to the Owner or deposit to any
Account any funds required to be remitted under the terms of this Agreement by
no later than the close of business on the date on which such remittance is due,
which failure continues unremedied for the earliest to occur of (i) two
(2) Business Days after receipt of notice of such failure from the Administrator
and (ii) seven (7) calendar days after the Servicer obtains knowledge or
otherwise receives notice of such failure; or
     (ii) failure by the Servicer duly to observe or perform in any material
respect any other of the covenants or agreements on the part of the Servicer set
forth in this Agreement (and not specifically referenced in another clause of
this Section 10.01) in accordance with Accepted Servicing Practices which
continues unremedied for a period of twenty (20) days (except that such number
of days shall be ten (10) days in the case of a failure to pay any premium for
any insurance policy required to be maintained under this Agreement and such
number of days shall be ten (10) Business Days in the case of a failure to
deliver any reports required to be delivered to the Owner, the Administrator or
its respective designee hereunder); or
     (iii) any representation, warranty or certification made or deemed made
herein by the Servicer or in any certificate furnished to the Owner or the
Administrator pursuant to the provisions hereof, shall prove to have been false
or misleading in any material respect as of the time made or furnished, and the
same shall continue unremedied for ten (10) Business Days; or

40



--------------------------------------------------------------------------------



 



     (iv) any Change of Control of the Servicer shall have occurred without the
prior consent of the Owner or the Administrator; or
     (v) an Event of Default shall exist or have occurred under the Legacy Loan
Agreement, Article VIII, Section 8.01(f), (g), (h), (i) or (l); or an Event of
Default shall exist or have occurred under the Legacy Loan Agreement because any
Borrower (as defined in the Legacy Loan Agreement) shall have failed to comply
with the requirements of Sections 7.03(d) or (e), Section 7.04, Section 7.05,
Sections 7.12 through 7.14 or Section 7.20, and such failure to observe or
perform shall continue unremedied for a period of ten (10) Business Days.
     (vi) failure by the Servicer to maintain its license to do business in any
jurisdiction where any Mortgaged Property or REO Property is located if such
license is required, and the same shall continue unremedied for ten (10) days;
or
     (vii) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 days; or
     (viii) the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any bankruptcy, insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Servicer or of or relating to all or substantially all of its property; or
     (ix) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency, bankruptcy or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or cease its normal business operations; or
     (x) the Servicer attempts to assign its right to servicing compensation
hereunder or to assign this Agreement or its servicing responsibilities
hereunder in violation of Section 8.04; or
     (xi) failure by the Servicer to duly perform, within the required time
period, its obligations under Sections 4.25, 6.04, 6.05 or 9.01, which failure
continues unremedied for a period of five (5) days; or
     (xii) breach by the Servicer of its covenant contained in Section 7.01(f);
or
     (xiii) breach by the Servicer of its covenant contained in Section 7.01(g);
or
     (xiv) failure by the Servicer to timely adopt a Servicer Action Plan in
form and substance satisfactory to the Administrator in its sole discretion in
accordance with Section 6.09; or

41



--------------------------------------------------------------------------------



 



     (xv) an “Event of Default” under the Credit Agreement shall have occurred;
or
     (xvi) failure by the Servicer to satisfy any Gross Collection Target as a
result of any Failed Servicing Audit as determined by the Owner or the
Administrator in its respective discretion.
          In each and every such case, so long as an Event of Default shall not
have been remedied, in addition to whatever rights the Owner, the Certificate
Trustee, the Owner Trustee, the Administrator and the Certificateholders may
have at law or equity to damages, including injunctive relief and specific
performance, the Owner or the Administrator, by notice in writing to the
Servicer, may terminate all the rights and obligations of the Servicer under
this Agreement and in and to the Mortgage Loans, the REO Properties and the
proceeds thereof.
          Upon receipt by the Servicer of such written notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Mortgage
Loans, the REO Properties or otherwise, shall pass to and be vested in the
successor appointed pursuant to Section 12.01. Upon written request from the
Owner or the Administrator, the Servicer shall prepare, execute and deliver to
the successor entity designated by the Owner or the Administrator any and all
documents and other instruments, place in such successor’s possession all
Servicing Files, Mortgage Files and REO Files, and do or cause to be done all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, including but not limited to the transfer and endorsement
or assignment of the Mortgage Loans, the REO Properties and related documents.
The Servicer shall cooperate with the Owner, the Administrator and such
successor in effecting the termination of the Servicer’s responsibilities and
rights hereunder, including the transfer to such successor for administration by
it of all cash amounts relating to any Mortgage Loans or REO Properties which
shall at the time be in the Servicer’s possession or credited by the Servicer to
the Collection Account or Escrow Account or thereafter received with respect to
the Mortgage Loans or the REO Properties; provided that the Servicer shall
prepare a reconciliation, in form and substance satisfactory to the
Administrator, of all Servicing Advances made by it for which it has not been
reimbursed and a reasonable good faith estimate of all additional unreimbursed
Servicing Advances, accrued Servicing Fees (to the date servicing is transferred
to the successor servicer) and other costs incurred prior to the date of such
transfer for which it would be entitled to be reimbursed if the Agreement were
not being terminated, and to the extent the Servicer provided such
reconciliation to the Owner and the Administrator, the Servicer may recover such
advances, Servicing Advances and estimated Servicing Advances and other such
costs, in each case to the extent approved by the Administrator and in
accordance with and pursuant to Section 5.01 of the Trust Agreement, but net of
any amounts that the Servicer owes to the Owner, the Certificate Trustee, the
Administrator, the Owner Trustee or any Certificateholders pursuant to the
indemnity or other provisions of this Agreement.
          If any of the Mortgage Loans are MERS Mortgage Loans, in connection
with the termination or resignation (as described in Section 8.04) of the
Servicer hereunder, either (i) the successor servicer shall represent and
warrant that it is a member of MERS in good standing and shall agree to comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the Mortgage Loans that are registered with MERS, or
(ii) the Servicer shall cooperate with the successor servicer either (x) in
causing MERS to execute and deliver an Assignment of Mortgage in recordable form
to transfer the Mortgage from MERS to

42



--------------------------------------------------------------------------------



 



the Owner or as otherwise directed by the Administrator and to execute and
deliver such other notices, documents and other instruments as may be necessary
to effect a transfer of such Mortgage Loan or servicing of such Mortgage Loan on
the MERS® System to the successor servicer or (y) in causing MERS to designate
on the MERS® System the successor servicer as the servicer of such Mortgage
Loan.
          Section 10.02 Waiver of Defaults. By a written notice, the Owner or
the Administrator may waive any default by the Servicer in the performance of
its obligations hereunder and its consequences. Upon any waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
ARTICLE XI
TERMINATION
          Section 11.01 Termination. This Agreement shall terminate upon either:
(i) the later of the final payment or other liquidation (or any advance with
respect thereto) of the last Mortgage Loan and the disposition of the last REO
Property and the remittance of all funds due hereunder; or (ii) mutual consent
of the Servicer, the Owner and the Administrator in writing; or
(iii) termination pursuant to Section 10.01 or 11.02. In the event of a
termination of the Servicer under Section 10.01, no liquidated damages shall be
payable to the Servicer and the Servicer shall be required, at its own expense,
to deliver to the related Custodian the entire contents of the Servicing Files,
Mortgage Files and REO Files in its possession, to the extent such contents and
documents were not previously delivered to such Custodian pursuant to this
Agreement or the related Custodial Agreement.
          Section 11.02 Termination Without Cause. The Owner or the
Administrator may terminate, at its sole option, any rights the Servicer may
have hereunder, without cause as provided in this Section 11.02. Any such notice
of termination shall be in writing and delivered to the Servicer by registered
mail as provided in Section 12.05.
          For termination without cause, the Servicer shall be entitled to
receive from the Owner, with respect to each Mortgage Loan subject to
termination, pursuant to this Section 11.02, an amount equal to (i) the
Termination Fee (if, and only if, this Agreement is terminated by the Owner or
the Administrator or some or all of the real estate assets are sold by the
Owner, in each case prior to the first anniversary date of this Agreement) as
calculated in Schedule III; (ii) unreimbursed Servicing Advances;
(iii) reasonable costs to transfer servicing of the Mortgage Loans and REO
Properties to the successor servicer; and (iv) Servicing Fees earned but not yet
paid to the Servicer. The Servicer shall not be entitled to receive any
Termination Fee in respect of any termination occurring on or after the first
anniversary of the Closing Date. Any termination without cause pursuant to this
Section 11.02 shall, if such termination occurs after the first anniversary of
the Closing Date, require not less than 90 days prior written notice to the
Servicer, such notice to be given by the Owner or the Administrator; provided
that, notwithstanding the foregoing, no such notice shall be required if the
termination of the Servicer relates only to a portion of the Assets and such
portion (together with any other portion of the

43



--------------------------------------------------------------------------------



 



Assets previously terminated pursuant to this Section 11.02) generated less than
10% in the aggregate of the servicing compensation payable to the Servicer
pursuant to this Agreement during the calendar month immediately preceding the
month of the effectiveness of such termination. Any notice of a proposed Asset
sale given by the Owner or the Administrator pursuant to this Section shall
specify the approximate percentage of the Assets (measured by the value ascribed
to such Assets on the Closing Date or such other date as may be specified in
such notice, and not by loan or property count) intended to be sold. The Owner
or the Administrator may adjust such percentage from time to time and shall
promptly advise the Servicer of any such adjustment; provided that the notice
period specified in this Section shall in each case be calculated by reference
to the date of the initial notice.
          Section 11.03 Termination Upon Sale of Assets. In the event of a sale
of all or any portion of the Assets pursuant to Section 9.02 or Section 9.03 of
the Trust Agreement, the Trust shall have the right to sell such Assets on a
servicing released basis without the payment of any penalty or termination fee
(other than any Termination Fee due pursuant to Section 11.02).
ARTICLE XII
MISCELLANEOUS PROVISIONS
          Section 12.01 Successor to Servicer. Prior to termination of the
Servicer’s responsibilities and duties under this Agreement pursuant to
Sections 8.04, 10.01, 11.01(ii) or pursuant to Section 11.02, the Owner or the
Administrator shall (i) succeed to and assume all of the Servicer’s
responsibilities, rights, duties and obligations under this Agreement, or (ii)
appoint a successor having the characteristics set forth in Section 8.02 and
which shall succeed to all rights and assume all of the responsibilities, duties
and liabilities of the Servicer under this Agreement prior to the termination of
Servicer’s responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Owner may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans and proceeds of REO Properties as it and such successor shall agree. In
the event that the Servicer’s duties, responsibilities and liabilities under
this Agreement should be terminated pursuant to the aforementioned Sections, the
Servicer shall discharge such duties and responsibilities during the period from
the date it acquires knowledge of such termination until the effective date
thereof with the same degree of diligence and prudence which it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of its successor. The
resignation or removal of the Servicer pursuant to the aforementioned sections
shall not become effective until a successor shall be appointed pursuant to this
Section 12.01 and shall in no event relieve the Servicer of any of the
representations, warranties or covenants made pursuant to Section 3.01 and the
remedies available to the Owner, the Administrator, the Certificate Trustee, the
Owner Trustee or any Certificateholder under Section 8.01, it being understood
and agreed that the provisions of such Sections 3.01 and 8.01 shall survive and
shall be applicable to the Servicer notwithstanding any such sale, assignment,
resignation or termination of the Servicer, or the termination of this
Agreement.
          Any successor appointed as provided herein shall execute, acknowledge
and deliver to the Servicer and to the Owner and the Administrator an instrument
accepting such appointment, wherein the successor shall make the
representations, warranties and covenants set

44



--------------------------------------------------------------------------------



 



forth in Section 3.01, whereupon such successor shall become fully vested with
all the rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer, with like effect as if originally named as a party to this
Agreement. Any termination or resignation of the Servicer or termination of this
Agreement pursuant to Section 8.04, 10.01, 11.01 or 11.02 shall not affect any
claims that the Owner, the Administrator, the Certificate Trustee, the Owner
Trustee or any Certificateholder may have against the Servicer arising out of
the Servicer’s actions or failure to act prior to any such termination or
resignation.
          The Servicer shall deliver promptly to the successor servicer the
funds under its control relating to the Assets and all Servicing Files, Mortgage
Files and REO Files and related documents and statements held by it hereunder
and the Servicer shall account for all funds and shall execute and deliver such
instruments and do such other things as may reasonably be required to more fully
and definitively vest in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer; provided that the
Servicer shall prepare a reconciliation, in form and substance reasonably
satisfactory to the Administrator, of all Servicing Advances made by it for
which it has not been reimbursed and a reasonable good faith estimate of all
additional unreimbursed Servicing Advances, accrued Servicing Fees (to the date
servicing is transferred to the successor servicer) and other costs incurred
prior to the date of such transfer for which it would be entitled to be
reimbursed if the Agreement were not being terminated, and to the extent the
Servicer provided such reconciliation to the Owner and the Administrator, the
Servicer may recover such advances, Servicing Advances and estimated Servicing
Advances and other such costs, in each case to the extent approved by the
Administrator, in accordance with and pursuant to Section 5.01 of the Trust
Agreement, but net of any amounts that the Servicer owes to the Owner, the
Certificate Trustee, the Administrator, the Owner Trustee or any
Certificateholders, pursuant to the indemnity or other provisions of this
Agreement.
          Upon a successor’s acceptance of appointment as such, the Servicer
shall notify by mail the Owner and the Administrator of such appointment in
accordance with the procedures set forth in Section 12.05.
          Section 12.02 Amendment. This Agreement may only be amended from time
to time by a written agreement signed by the Servicer and the Owner and
consented to by the Administrator.
          Section 12.03 Governing Law. This Agreement shall be construed in
accordance with the laws of the State of Ohio without regard to conflicts of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.
          Each of the Servicer and the Owner hereby knowingly, voluntarily and
intentionally waives any and all rights it may have to a trial by jury in
respect or any litigation based on, or arising out of, under, or in connection
with, this Agreement, or any other documents and instruments executed in
connection herewith, or any course of conduct, course of dealing, statements
(whether oral or written), or actions of the Servicer or the Owner.

45



--------------------------------------------------------------------------------



 



          Section 12.04 Duration of Agreement. The term of this Agreement shall
be for a period commencing on the Closing Date and ending on the third
anniversary of the Closing Date. Thereafter, the term of this Agreement may be
extended for one or two additional 364 day periods in the sole and absolute
discretion of the Owner (which may be exercised by the Administrator on behalf
of the Owner). Notwithstanding the foregoing, nothing contained in this
Section 12.04 shall obligate the Owner (or the Administrator) to extend the term
of this Agreement unless it shall desire to do so in its sole and absolute
discretion. This Agreement shall continue in existence and effect during any
term specified above unless earlier terminated as provided in this Agreement.
          Section 12.05 Notices. All demands, notices and communications
hereunder shall be in writing, except as otherwise expressly provided in this
Agreement, and shall be deemed to have been duly given if personally delivered
at or mailed by registered mail, postage prepaid, addressed as follows:

  (i)   if to the Servicer:

Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Operating Officer
Fax: 201-604-1818

      with a copy to:

      Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Legal Officer

      or such other address as may hereafter be furnished to the Owner in
writing by the Servicer;

  (ii)   if to Owner:

Franklin Mortgage Asset Trust 2009-A
c/o the Certificate Trustee
7 Easton Oval — EA4E63
Columbus, OH 43219
Attention: Corporate Trust
Phone: 614-331-9801
Fax: 614-331-5862

46



--------------------------------------------------------------------------------



 



      with a copy to:

      The Huntington National Bank
7 Easton Oval — EA4E63
Columbus, OH 43219
Attention: Corporate Trust
Phone: 614-331-9801
Fax: 614-331-5862

      or such other address as may hereafter be furnished to the Servicer in
writing by the Owner; or

  (iii)   if to Administrator:

The Huntington National Bank
41 South High Street
Columbus, OH 43215
Attention: Alan Seitz, Senior Vice President
Fax: 614-480-3688

          Section 12.06 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
          Section 12.07 Relationship of Parties. Nothing herein contained shall
be deemed or construed to create a partnership or joint venture between the
parties hereto and the services of the Servicer shall be rendered as an
independent contractor and not as agent for the Owner.
          Section 12.08 Execution; Successors and Assigns. This Agreement may be
executed in one or more counterparts and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed to be an
original; such counterparts, together, shall constitute one and the same
agreement. Subject to Section 8.04, this Agreement shall inure to the benefit of
and be binding upon, and shall be enforceable by, the Servicer and the Owner and
their respective successors and permitted assigns.
          Section 12.09 Recordation of Assignments of Mortgage. To the extent
permitted by applicable law, as to each Mortgage Loan which is not a MERS
Mortgage Loan, each of the Assignments of Mortgage is subject to recordation in
all appropriate public offices for real property records in all the counties or
other comparable jurisdictions in which any or all of the Mortgaged Properties
are situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected at the Owner’s expense in the event recordation
is either necessary under applicable law or requested by the Owner or the
Administrator at its sole option.

47



--------------------------------------------------------------------------------



 



          Section 12.10 Assignment by Owner. The Owner shall have the right,
without the consent of the Servicer to assign, in whole or in part, its interest
under this Agreement with respect to some or all of the Mortgage Loans and REO
Properties, and designate any person to exercise any rights of the Owner and the
Administrator hereunder, by executing an Assignment and Assumption Agreement (it
being understood that such Assignment and Assumption Agreement shall impose no
greater duties, obligations or liabilities on the Servicer than those set forth
in this Agreement), and the assignee or designee shall accede to the rights and
obligations hereunder of the Owner and the Administrator with respect to such
Mortgage Loans and REO Properties. All references to the Owner or the
Administrator in this Agreement shall be deemed to include its assignee or
designee.
          Section 12.11 [Reserved].
          Section 12.12 Further Agreements. The Owner and the Servicer each
agree to execute and deliver to the other such additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.
          Section 12.13 Administration Agreement. The Owner and the Servicer
each hereby acknowledge that the Owner and the Certificate Trustee have
appointed the Administrator to perform certain duties of the Owner hereunder and
to provide certain additional services to the Owner and the Certificate Trustee
as set forth in the Administration Agreement.
          Section 12.14 Third Party Beneficiaries. The Administrator, the Owner
Trustee, the Certificate Trustee and each Certificateholder shall each be
considered a third-party beneficiary of this Agreement, entitled to all the
rights and benefits hereof as if it were a direct party to this Agreement.
          Section 12.15 Intent of Parties. The parties intend that the Trust
shall not constitute a securitization vehicle for purposes of any statute that
limits the liability of the Servicer in connection with loan modifications,
workouts or other loss mitigation plans.
[Intentionally Blank — Next Page Signature Page]

48



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Servicer and the Owner have caused their names
to be signed hereto by their respective officers thereunto duly authorized as of
the day and year first above written.

                          FRANKLIN MORTGAGE ASSET TRUST 2009-A       FRANKLIN
CREDIT MANAGEMENT CORPORATION    
  Owner
                Servicer    
 
                          By:   The Huntington National Bank
as Certificate Trustee                
 
                       
 
    By:   /s/ Candada J. Moore        By:   /s/ Thomas J. Axon     
 
                       
 
      Name: Candada J. Moore           Name: Thomas J. Axon    
 
      Title: Senior Vice President           Title: President    

[Servicing Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



             
STATE OF OHIO
    )      
 
    )     ss.:
COUNTY OF FRANKLIN
    )      

          On the 25 day of March, 2009 before me, a Notary Public in and for
said State, personally appeared Candada J. Moore, known to me to be President of
Franklin Credit Management Corporation that executed the within instrument and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal
the day and year in this certificate first above written.

           
 
 
/s/ Susan E. Portwood
Notary Public    
 
       
[SEAL]
       
 
       
My commission expires:
       
 
       
Susan E. Portwood
Notary Public, State of Ohio
My commission expires July 12, 2009
       

 



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

          On the ___day of                     , 20___before me, a Notary Public
in and for said State, personally appeared                      , known to me to
be the                                                             of Franklin
Mortgage Asset Trust 2009-A, that executed the within instrument and also known
to me to be the person who executed it on behalf of said trust, and acknowledged
to me that such trust executed the within instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal
the day and year in this certificate first above written.

           
 
 
 
Notary Public    
 
       
[SEAL]
       
 
       
My commission expires:
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE I
MORTGAGE LOAN SCHEDULE

S-I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
REO PROPERTY SCHEDULE

S-II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
SERVICING FEE SCHEDULE
A. Monthly Servicing Fees

  1.   For each calendar month the Servicer will receive an amount equal to the
product of (x) *** and (y) ***.     2.   For each calendar month the Servicer
will receiver *** of total cash collected from the Mortgage Loans (including REO
Property and Mortgage Loan, except for mortgage loans refinanced under any HNB
programs).         The Servicing Fee Rate for Mortgage Loans is:

  (a)   If such Mortgage Loan is Performing/A (0 — 10 days Delinquent) ***;    
(b)   If such Mortgage Loan is Performing/B (11-29 days Delinquent) ***;     (c)
  If such Mortgage Loan is Sub-Performing (30-119 days Delinquent) ***;     (d)
  If such Mortgage Loan is contractually modified (up to 119 days Delinquent)
***;     (e)   If such Mortgage Loan is Non-Performing (in foreclosure or
bankruptcy) ***;     (f)   REO Property — *** per month for the months prior to
the legal right to list the property for sale, and *** of net proceeds if
property is under contract for sale within 120 days of the legal right to list
the property and the sale of such property actually closes; and     (g)  
Recovery Collection (as to Second Lien Mortgage Loans — on the earlier (i) of
foreclosure or liquidation of the REO or (ii) 120+ Days Delinquent; and, as to
First Lien Mortgage Loans on establishment of a deficiency balance): Servicing
Fee Rate is of *** of cash collected each month excluding out of pocket expenses
paid by Owner.

          For purposes of determining the Servicing Fee Rate, “Delinquent” means
contractual delinquency.
          The Servicing Fee will be paid by the Owner on each Servicing Fee
Remittance Date in accordance with Section 5.01 of the Trust Agreement.

S-III-1



--------------------------------------------------------------------------------



 



B. Ancillary Fees
     The Servicer will retain all ancillary fees collected (late charges,
prepayment penalties, NSF fees, subordination fees, release fee, satisfaction
fee, and all other incidental fees and charges received by the Servicer.
C. Deboarding Fee
      *** per loan (exclusive of out of pocket transfer related expenses).
D. Termination Fee
     As to each category of Mortgage Loans (sub paragraphs (a) through (g) of
Section A, above) as to which servicing shall be terminated, the Termination Fee
shall be equal to:
     The product of (i) a percentage equal to a fraction, the numerator of which
is the number of Mortgage Loans in such category as to which servicing is being
terminated as of the date of termination and the denominator of which is the
total number of Mortgage Loans in such category at the end of the month
immediately preceding the month in which servicing is terminated; (ii) the
aggregate Service Fee as calculated for each category of Mortgage Loans so
terminated; and (iii) six.
     If servicing of Mortgage Loans is terminated within the first month of
servicing, the Termination Fee shall be calculated as if the Mortgage Loans had
been serviced in accordance with this Agreement during the month immediately
preceding the effective date of this Agreement.
E. Definitions
          Capitalized terms used in this Servicing Fee Schedule and not
otherwise defined herein shall have the meanings ascribed thereto in the HNB
Requirements.

S-III-2



--------------------------------------------------------------------------------



 



SCHEDULE IV
REPORTS

1.   Daily Collections Report (as provided as of the date of this Agreement), in
substantially the form of Exhibit IV-A.   2.   Monthly Servicing Update Report
(as provided as of the date of this Agreement), in substantially the form of
Exhibit IV-B (provided by 2nd Business Day of the following month).   3.  
Monthly Modification Performance/Vintage Report (as provided as of the date of
this Agreement), in substantially the form of Exhibit IV-C (provided by 2nd
Business Day of the following month).   4.   Monthly REO Inventory and Sales
Report (as provided as of the date of this Agreement), in substantially the form
of Exhibit IV-D (provided by 2nd Business Day of the following month).   5.  
Monthly Third Party Expense Report (provided by 2nd Business Day of the
following month).   6.   Monthly Financial Statements, to include internally
prepared balance sheet and profit and loss statement (provided by 10th Business
Day of the following month).   7.   Monthly Repurchase Status Update (provided
by 2nd Business Day of the following month).   8.   Annual Revenue and Expense
Budget (provided as request).   9.   Quarterly Report and Forecast (due within
30 days after the quarter end), with a budget-to actual for the quarter ended
and an updated Forecast.   10.   Data, in form and substance, supporting and
facilitating the Owner in accounting, reporting and regulatory purposes.
(provided by 2nd Business Day of the following month).   11.   Upon request, at
least one work station access to the Servicer’s ILS system (or such other data
system as may be utilized by the Servicer from time to time in connection with
its performance of its servicing obligations under the Servicing Agreement) for
accounting, audit and other general purposes.   12.   A monthly reconciliation
report of all cash collections by the Servicer (provided by the 5th Business Day
of the following month).   13.   Upon request, copies of reconciliation prepared
by the Servicer.   14.   Such other reports as the Administrator shall
reasonably request.

S-IV-1



--------------------------------------------------------------------------------



 



SCHEDULE V
REO PROPERTY DOCUMENTS

1.   Original Deeds   2.   Original Contracts of Sale; if applicable   3.  
Original Lease Agreements; if applicable

S-V-1



--------------------------------------------------------------------------------



 



SCHEDULE VI

APPROVAL MATRIX

              Item   Lien Position   Franklin Delegated Approval   Client
Approval Required
Repayment Plans
  All   Consistent with established work rules.   If proposed action would be an
exception to established work rules.
 
           
Deferments
  All   Consistent with established work rules.   If proposed action would be an
exception to established work rules.
 
           
Modifications
  All   Consistent with established work rules.   If proposed action would be an
exception to established work rules.
 
           
Pay and Accrue
  All   Consistent with established work rules.   If proposed action would be an
exception to established work rules.
 
           
Settlement of Litigated Files
  All   None   Client to approve all litigated files based on recommendations by
Franklin and outside counsel.
 
           
Short Sales
  All   As to 1st mortgage loans, approval to accept *** of BPO.

As to 2nd mortgage loans, approval to accept offer if *** of UPB plus 1st
mortgage equals *** or more of BPO.

As to 1st and 2nd mortgage loans, deficiency balance forgiven and additional
borrower benefits not to exceed ***.   Client to approve all other proposed
Short Sales on recommendation of Franklin.
 
           
Deed-in-Lieu
  All   None   Client to approve all Deeds in Lieu.
 
           
Charge-Off
  All   None   Client to approve all Charge-Offs.
 
           
Foreclosure Approval
  All   Approval to refer to attorney for foreclosure if net proceeds is *** or
greater.   If net proceeds is ***, Client approval is required before referring
to attorney to initiate foreclosure action.

S-VI-1



--------------------------------------------------------------------------------



 



              Item   Lien Position   Franklin Delegated Approval   Client
Approval Required
Foreclosure – Bidding Instructions
  All   Bidding instructions are equal to *** of the most recent Gain/Loss
Analysis   If less then *** requires Client approval.
 
           
Additional Fee Requests
  All   Franklin to approve additional fees up to *** hours @ *** per hour.  
Client to approve if greater than *** hours or if hourly fee is greater
 
           
 
          than ***
REO – Appraisals
  All   If appraisal cost is less than *** per property   If appraisal cost is
greater than ***
 
           
REO – Marketing Plans
  All   List at *** of reconciled Fair Market Value (FMV). FMV is defined as the
estimated sales price based on the review and reconciliation of BPOs and
appraisals.   List at less than *** of reconciled Fair Market Value
(FMV) requires client approval.
 
           
REO – Negotiation of Offers
  All   Franklin may accept *** of current list price   Client approval required
for offers less than *** of current list price.
 
           
REO – List Price Reductions
  All   Franklin to perform first price reduction review after property has been
on the market for *** days. Thereafter, reviews will be performed every ***
days.   Client to approve all reductions.
 
           
REO – Relocation Assistance
  All   Not to exceed *** per property.   Client to approve amounts in excess of
***.
 
           
REO – Property Preservation
  All   Up to *** per property   Client approval required for expenses in excess
of *** per property.
 
           
REO – Property Preservation – Emergency Repairs
  All   Franklin to approve and notify Client.   None

S-VI-2



--------------------------------------------------------------------------------



 



SCHEDULE VII
SUMMARY OF HNB REQUIREMENTS

1.   Interagency Guidance on Subprime Lending — 03/03/1999   2.   Expanded
Guidelines for Subprime Lending Programs — 2001   3.   Interagency Statement of
Subprime Mortgage Lending — July 10, 2007   4.   Proposed Illustrations of
Consumer Information for Subprime Mortgage Lending 8/14/07   5.   Interagency
Guidance on Nontraditional Mortgage Product Risks 10/4/06   6.   Guidance on
Unfair or Deceptive Acts or Practices — AL 2002-3   7.   Guidance for National
Bank to Guard Against Predatory and Abusive Lending Practices — AL 2003-2   8.  
Avoiding Predatory and Abusive Lending Practices in Brokered and Purchased Loans
— AL 2003-3   9.   Working with Mortgage Borrowers — OCC Bulletin 2007-14   10.
  Regulation B (Equal Credit Opportunity Act)   11.   Regulation Z (Truth in
Lending Act)   12.   Regulation X (Real Estate Settlement Procedures Act)   13.
  FDPA (Flood Disaster Protection Act)   14.   UDAP (Unfair and Deceptive Acts &
Practices)   15.   Fair Credit Reporting Act (including Fact Act amendments)  
16.   Servicemembers Civil Relief Act   17.   Fair Housing Act (FHA)

S-VII-1



--------------------------------------------------------------------------------



 



SCHEDULE VIII
SERVICING ISSUES

1.   Further refine dialer campaigns to more effectively leverage collection
staff.   2.   Pilot the use of non-traditional right party contact tools (e.g.
prepaid cell phones, introduce customer collection segmentation strategies,
etc.).   3.   Implement additional structure for qualifying customers and
setting the terms of loan modifications.   4.   Develop more formal processes to
actively pursue loan repurchase obligations.   5.   Develop more robust
management reporting, including the adoption of key performance indicators and
key risk measurements that align with the activities of the business.   6.  
Create and implement a formula vendor management program designed to manage risk
among vendors and actively monitor vendor performance.   7.   Perform an
immediate analysis of existing system controls and access levels to confirm that
user responsibilities are aligned with user roles.   8.   Resolve outstanding
collateral issues, specifically confirm the source of collateral issues and
establish process / controls to reduce the risk of future loan boarding
collateral deficiencies should the platform be leveraged to support further
growth.   9.   Late term loss mitigation (foreclosure, bankruptcy and REO). In
today’s environment, most lenders expect these areas to be critical in their
loss mitigation efforts as delinquencies continue to rise and foreclosure/ REO
portfolios expand. However, unlike collections and loan modifications, there are
specific rules, regulations and asset management requirements associated with
managing a growing later term defaults, bankruptcy, foreclosure and REO
portfolio. As a result, we believe that Huntington should take a “deeper dive”
into these areas in an effort to analyze current processes and controls.   10.  
Investor Accounting/Reporting improvements as current Investor Reporting is
primarily limited to the BOSCO portfolio and is not wholly performed in
servicing.   11.   Loan Boarding practices as historical error rates on the
existing portfolio appear high based upon the sample of QC reports analyze.  
12.   Loan modification and re-qualifying practices to support sound loan
modification decisions.   13.   Streamlining of the cashiering and escrow
process to reduce hand-offs and maximize float revenues.

S-VIII-1



--------------------------------------------------------------------------------



 



14.   Analyzing the current status of Franklin’s servicing and origination
licenses to confirm that the platform is compliant with relevant licensing
requirements.   15.   An analysis of FCMC’s capacity analysis (i.e. staffing
model) to examine how incremental servicing volume would affect the existing
portfolio and resource needs. In addition, this analysis should consider the
incremental savings of key investments at varying portfolio levels.

S-VIII-2



--------------------------------------------------------------------------------



 



SCHEDULE IX
MAKING HOME AFFORDABLE GUIDELINES

S-IX-1



--------------------------------------------------------------------------------



 



EXHIBIT A
HBAN Work Rules
The following work rules will be used by FCMC when dealing with either first or
second liens based on delinquency status.
1st Lien
All Current Loans — the following sequence will be used when dealing with
current borrowers:

1.)   HBAN to Offer the Borrower a Potential Refinance

  •   HBAN will provide to FCMC on a daily basis, a list of potential refi
candidates they are working with. FCMC will code ILS to identify these accounts
so that a collection call will not be generated. Calls will not be made on these
accounts if *** days past due.     •   If an account becomes *** days past due
while coded as potential refi, FCMC will resume making calls.     •   Code stays
on system until account is either paid off or an additional code is received
from HBAN that potential refi was declined.     •   Declined code is updated in
ILS.     •   Continue to collect payment once declined and/or *** days past due.

2.)   Settlement

  •   FCMC is allowed to accept settlement *** of Principal Balance. Approval to
accept less than *** requires HBAN approval. (Additional work rules from HBAN
will be supplied)

3.)   Offer Borrower Homeowner Relief Program

  •   The program is based on the borrowers Hardship and their inability or
desire to continue to pay on their mortgage.     •   The borrower is agreeing to
sell their home and receive a *** cash bonus at closing from the net proceeds.  
  •   Work rules are attached to document

4.)   Offer Borrower Refinance Though HBAN if Not Already Offered by HBAN

A-1



--------------------------------------------------------------------------------



 



  •   Borrower must have a current FICO score *** or above to qualify for
possible refinance.     •   FCMC will code ILS and Huntington will reach out to
the borrower for applicable information needed.     •   Collection calls will
continue if borrower becomes delinquent

5.)   Permanent Relief — based on borrower’s inability to make payments at the
current payment amount and/or rate of interest

  •   FCMC will use the HBAN Work Rules that are attached to this document.    
•   The hardship must be permanent (i.e. reduction of income, medical, etc)    
•   Offer new *** year term, lower interest rate

6.)   Temporary Relief — based on the borrowers inability to make payments on a
temporary basis (car expense, temporary unemployment) at the current payment
amount or rate of interest. The temporary relief can only be up to one year.

  •   Hardship must be over     •   FCMC will use current work rules that are
already in place for Deferments and rate reductions at FCMC

Sub Performing 30-119
All Sub-Performing Loans- the following sequence will be used when dealing with
current borrowers:

1.)   Settlement

  •   Settlement is based on fair market value (FMV) and UPB. FCMC is allowed to
accept settlement *** of fair market value (FMV) but no less than *** of
Principal Balance. Approval to accept less than above requires HBAN approval.
(Additional work rules from HBAN will be supplied)

2.)   Offer Borrower Homeowner Relief Program

  •   The program is based on the borrowers Hardship and their inability or
desire to continue to pay on their mortgage.     •   The borrower is agreeing to
sell their home and receive a *** or *** cash bonus (which ever is greater) at
closing from the net proceeds.     •   Work rules are attached to document

3.)   Permanent Relief — based on borrower’s inability to make payments at the
current payment amount and/or rate of interest

  •   FCMC will use the HBAN Work Rules that are attached to this document.    
•   The hardship must be permanent (i.e. reduction of income, medical, etc)

A-2



--------------------------------------------------------------------------------



 



  •   Offer new *** year term, lower interest rate     •   If borrower does not
qualify for minimum *** interest rate, approval to go to *** interest rate.

4.)   Temporary Relief — based on the borrowers inability to make payments on a
temporary basis (car expense, temporary unemployment) at the current payment
amount or rate of interest. The temporary relief can only be up to one year.

  •   Hardship must be over     •   FCMC will use current work rules that are
already in place for Deferments and rate reductions at FCMC

5.)   Deed in Lieu

  •   HBAN approval required for all Deeds in Lieu     •   Hardship letter is
required by borrower when submitting request to HBAN

6.)   Initiating Foreclose action

  •   Initiate foreclosure at *** days delinquent.     •   If net proceeds are
less than *** HBAN approval is required

Non Performing ***

All Non-Performing Loans- the following sequence will be used when dealing with
current borrowers:

1.)   Settlement

  •   Settlement is based on fair market value (FMV). FCMC is allowed to accept
settlement *** of of fair market value (FMV). Approval to accept less than above
requires HBAN approval. (Additional work rules from HBAN will be supplied)

2.)   Offer Borrower Homeowner Relief Program

  •   The program is based on the borrowers Hardship and their inability or
desire to continue to pay on their mortgage.     •   The borrower is agreeing to
sell their home and receive a *** cash bonus at closing from the net proceeds.  
  •   Work rules are attached to document

A-3



--------------------------------------------------------------------------------



 



3.)   Deed in Lieu

  •   HBAN approval required for all Deeds in Lieu     •   Hardship letter is
required by borrower when submitting request to HBAN

4.)   Permanent Relief — based on borrower’s inability to make payments at the
current payment amount and/or rate of interest

  •   FCMC will use the HBAN Work Rules that are attached to this document.    
•   The hardship must be permanent (i.e. reduction of income, medical, etc)    
•   Offer new *** year term, lower interest rate     •   If borrower does not
qualify for minimum *** interest rate, approval to go to *** interest rate.    
•   HBAN to approval all requests for Permanent Relief offers

5.)   Foreclosure Sale

  •   If borrower is unwilling and/or unable to agree to any of the above
workouts proceed with foreclosure sale

2nd Liens
Current Loans
All Current Loans- the following sequence will be used when dealing with current
borrowers:

1.)   HBAN to Offer the borrower a Potential Refinance

  •   HBAN will provide to FCMC on a daily basis a list of potential refi
candidates they are working with. FCMC will code ILS to identify these accounts
so that a collection call will not be generated. Calls will not be made on these
accounts if <*** days past due.     •   If an account goes *** days past due
while coded as potential refi, FCMC will resume making calls.     •   Code stays
on system until account is either paid off or an additional code is received
from HBAN that Potential Refi was declined.

A-4



--------------------------------------------------------------------------------



 



  •   Declined code is updated in ILS.     •   Continue to collect payment once
declined and/or *** days past due.

2.)   Settlement

  •   FCMC is allowed to accept settlement *** of Principal Balance. Approval to
accept less than *** requires HBAN approval.

3.)   Temporary Relief — based on the borrowers inability to make payments on a
temporary basis (car expense, temporary unemployment) at the current payment
amount or rate of interest. The temporary relief can only be up to one year.

  •   Hardship must be over     •   FCMC will use current work rules that are
already in place for Deferments and rate reductions at FCMC

4.)   Permanent Relief — based on borrower’s inability to make payments at the
current payment amount and/or rate of interest

  •   FCMC will use the HBAN Work Rules that are attached to this document.    
•   The hardship must be permanent (i.e. reduction of income, medical, etc)    
•   Offer new *** year term and/or lower interest rate     •   If borrower does
not qualify for minimum *** interest rate, approval to go directly to ***
interest rate.     •   Must be current with 1st Mortgage     •   Income vs.
Expenses at or Less than ***

Sub Performing ***-***
All Sub-Performing Loans- the following sequence will be used when dealing with
current borrowers:

A-5



--------------------------------------------------------------------------------



 



1.)   Settlement

  •   FCMC is allowed to accept settlement of *** of Principal Balance. Approval
to Accept less than *** requires HBAN approval. HBAN is willing to look at all
offers

2.)   Permanent Relief — based on borrower’s inability to make payments at the
current payment amount and/or rate of interest

  •   FCMC will use the HBAN Work Rules that are attached to this document.    
•   The hardship must be permanent (i.e. reduction of income, medical, etc)    
•   Offer new *** year term and/or lower interest rate     •   If borrower does
not qualify for minimum *** interest rate, approval to go directly to ***
interest rate.     •   Must be current with 1st Mortgage     •   Income vs.
Expenses at or Less than ***     •   Current on 1st Mortgage

3.)   Temporary Relief — based on the borrowers inability to make payments on a
temporary basis (car expense, temporary unemployment) at the current payment
amount or rate of interest. The temporary relief can only be up to one year.

  •   Hardship must be over     •   FCMC will use current work rules that are
already in place for Deferments and rate reductions at FCMC Apply to Principal
(*** Interest Rate)

Nonperforming *** (Recovery)
All Non-Performing Loans- the following sequence will be used when dealing with
current borrowers:

1.)   Settlement

  •   HBAN to approve all settlement offers

2.)   Repayment Plans

  •   Follow FCMC work rules

A-6



--------------------------------------------------------------------------------



 



Short Sale Requirements
1st Liens

  •   FCMC — Approval to accept *** of current value     •   Deficiency balance
may still be pursued     •   HBAN to review all settlement offers lower than ***
    •   BPO to be less then four months old

2nd Liens

  •   FCMC — Offer must be *** of value     •   Approval to accept *** or more
of Principal Balance     •   Deficiency balance may still be pursued     •  
Current AVM (less then *** months old) required

REO

1.)   Property Listing Work Rules

  •   List property at *** of FMV     •   FCMC to Accept offer at *** of List  
  •   Every *** Days FCMC required to reduce List price to *** of previous list
price;     •   FCMC has authority to accept *** of list after initial *** days
on market     •   At *** Days on market FCMC to reduce List to *** of previous
list price     •   FCMC has authority to accept *** of current list price     •
  At *** Days on market FCMC to Reduce List to *** of previous list price     •
  FCMC has authority to accept *** of list     •   At *** Days on market FCMC to
Reduce List to *** of previous list price     •   FCMC has authority to accept
*** of list

A-7



--------------------------------------------------------------------------------



 



    •   At *** Days on market FCMC to Reduce List to *** of previous list price
    •   FCMC has authority to accept *** of list     •   At *** Days on market
review Broker performance and replace if necessary, and continue to reduce at
*** intervals.

2.)   Rental Property Work Rules

  •   HBAN will not pursue REO rentals while property is in REO     •   Any
Rental opportunity will require HBAN approval on an Exception Basis Only

BPO Work Rules
1st Liens

  •   *** Days Past Due — AVM required     •   *** Days Past Due — BPO required
    •   TBD for Time Frame of Next BPO to be Ordered     •   *** Days Prior to
Foreclosure Sale — BPO required

2nd Liens

  •   Case by Case basis

REO

  •   Order Interior BPO

Payment of Taxes — Notified of Delinquent Taxes on Non-Escrow accounts

  •   If property value is less than $***, do not pay taxes.     •   FCMC is
required to notify HBAN of accounts where taxes were not paid due to value less
than $***.

A-8



--------------------------------------------------------------------------------



 



Insurance

  •   FCMC is required to follow work rules as outlined in Servicing Contract  
  •   Annualized insurance certificates will be utilized and refunds will be
sent to the borrower when proper proof of insurance is furnished to FCMC.

Judgment

  •   FCMC is required to obtain approval to initiate Judgment Action on all
loans in the Recovery Department     •   UPB to be $*** or greater     •   FCMC
will develop approval form to be used to obtain approval by HBAN for Judgment
processing

Face to Face Interviews work rules
The goal of Face to Face is to offer a customer permanent solutions to current
situations. HBAN and FCMC need to identify how Face to Face contact will be
utilized to maximize the effectiveness.
1st Liens

  •   Account must be *** days or more delinquent and less than *** days
delinquent     •   FCMC has not received a payment within *** days and has not
had any contact with the borrower within the last *** days     •   Exclude Loans
in Foreclosure, Bankruptcy and REO     •   Interview will be conducted at the
mailing address.     •   Maximum of *** Per Year

2nd Liens

  •   Principal Balance must be greater then $*** and *** days or more
delinquent     •   FCMC has not received a payment within *** days and has not
had any contact with the borrower within the last *** days     •   Interview
will be conducted at the mailing address.

A-9



--------------------------------------------------------------------------------



 



  •   Maximum of *** Per Year

Assignment of Rents

  •   HBAN Does not want to pursue assignment of rents for this portfolio

Delinquency Letters Work Rules

  •   FCMC to send *** Day, *** day delinquency letters     •   FCMC to send
Monthly Billing Statements

Property Inspections Work Rules
1st Liens

  •   Per Servicing Contract, all accounts that are *** days past due require a
property inspection.     •   Continue inspections monthly until account is less
than *** days past due     •   Stop inspections once foreclosure sale is held.  
  •   Auto Secure if Vacant     •   Grass Cuts Every *** Weeks     •   Repairs
are Permitted on damaged properties up to $***     •   Winterize property if
required

2nd Liens

  •   No inspection.

Reporting

  •   Monthly Data file required only.

A-10



--------------------------------------------------------------------------------



 



HBN Permanent Relief Policies for Real Estate Secured Loans
The process of loss mitigation begins with the identification of an account that
may default within the near future. Identification can originate with the
borrower, a collector, or the HNB internal behavior score model. Once an account
has been identified, it is transferred into the appropriate loss mitigation
queue based on the system where the loan/line is currently being serviced.
Appendix A contains the current queues within each system and the general flow
of accounts as they move through the loss mitigation process.
The loss mitigation staff can review an account after the following pieces of
information are obtained from the borrower, existing collection notes, or the
imaging system. Below is a list of the critical items.

  1.   Borrower current income and expense worksheet on ILS

  •   Data gathered via phone interview by collector or from Loss Mitigation
Package received through the mail and input into Default Management System     •
  Require the customer to write a hardship letter explaining why they are having
problems and requesting assistance.     •   Collector moves account to
appropriate queue for review

Once all necessary data has been collected and the account has been routed to
the appropriate review queue the loss mitigation team can begin the process of
identifying a potential solution and alternative to the typical foreclosure/reo
process. The ultimate goal of loss mitigation is to minimize the loss associated
with an account using the loss mitigation tools identified below. The loss
mitigation specialist should choose the solution that will provide a permanent
solution to the problem, rather than a temporary solution. The list of
techniques below has been ordered to reflect the preferred solution to follow
when considering loss mitigation alternatives.
Loan Modification
     All loan modifications must meet the following general criteria to be
approved.

  1.   Total income must exceed total expenses (expenses reflective of solution
proposed)     2.   Income must be verified though a pay stub, tax return, or
other documentation     3.   Proof of homeowners insurance on subject property
must be provided     4.   Real Estate payment guidelines for Rewrites:
(including Insurance and taxes) represent the minimum threshold as defined
below. The amount may be reduced based upon documentation of medical expenses,
child care expenses, transportation expenses or other hardship issues facing the
customer.

  a.   If the customer’s monthly income is less than $***, use ***.     b.   If
the customer’s monthly income is between $***-$***, use ***.

A-11



--------------------------------------------------------------------------------



 



  c.   If the customer’s monthly income is between $***-$***, use ***     d.  
If the customer’s monthly income is greater than $*** use ***.     e.   If
borrower does not qualify for a *** interest rate then reduce floor rate to ***
if qualified.

  5.   The situation which has caused the issue must not be a short term issue.
Extensions or the re-age program would be the appropriate way to bring the
account current     6.   If the customer appears to have the income (ability to
pay) to support the current structure of the note, then HNB cannot rewrite the
note. Extensions or the re-age program would be the appropriate way to bring the
account current.

The following list of loan modification options shows the preferred order of
solutions as well as other items to consider during evaluation.

  1.   Extend the term of the loan to a *** yr amortization with the same terms
as the original note.

  a.   On second mortgages, First must be current with other notes secured
and/or have a forbearance or other agreements that will bring the account
current     b.   Minimum payment requirements (outlined in #4) are not used, but
the customer must show that they can afford the new payments.

  2.   Modify the HNB loan only into a *** yr term at a lower rate.

  a.   Rate should be the highest rate a customer can afford based on the
following hierarchy:

  i.   Use of calculation outlined in #4.

  b.   Calculate a payment and solve for the interest rate, which must be
greater than ***

      Home Owner Relief Program         The purpose of this program is to assist
borrowers who are unable to sell their home due to a reduction in value and/or
unable to refinance their existing debt due to financial issues or home value
reduction. Franklin Credit will work directly with each borrower to assist them
with liquidating their home and compensating them for their assistance in this
program.         Program Structure

  •   Borrower list property at agreed upon listing price with a designated FCMC
Realtor     •   Property is listed at a value that should incent a prospective
buyer to purchase the home within *** days of listing     •   If property is
sold within *** days from listing the borrower with be eligible for a incentive
of *** of the net purchase price (after all closing cost, commissions and
related expenses are paid)

A-12



--------------------------------------------------------------------------------



 



      Borrower requirements

  •   Borrower must have a First Mortgage with FCMC     •   Must be living in
the home     •   Must continue to pay us a set monthly payment until home is
sold     •   Must be available to show home at acceptable times during each day
    •   Borrower has to move out of home prior to the closing day     •   The
house must be broom clean at closing     •   Must maintain property condition
through closing

      Process Flow

  •   Contact all First Mortgage borrowers who are currently *** days or more
delinquent     •   Explain Home Relief program to borrower     •   If unable to
contact borrower conduct a Face to Face interview to explain Home Relief program
    •   Borrower agrees to be eligible for the program     •   Obtain current
value of home (no less then *** days old)     •   Obtain update title report    
•   Run Valuation model to determine list price     •   Borrower signs agreement
    •   Engage Listing Broker     •   All offers to be sent to FCMC for Approval
    •   Execute Sales Agreement     •   Conduct a property condition report    
•   Close on Home     •   Pay borrower their Home Relief incentive

      Marketing Requirements

  •   List property at *** of FMV     •   FCMC to accept offer at *** of list  
  •   Every *** days FCMC required to reduce list price to *** of previous list
price;     •   FCMC has authority to accept *** of list after initial *** days
on market     •   At *** days on market FCMC to reduce list to *** of previous
list price     •   FCMC has authority to accept *** of current list price     •
  At *** days on market FCMC to reduce list to *** of previous list price     •
  FCMC has authority to accept *** of list     •   At *** days on market FCMC to
reduce list to *** of previous list price     •   FCMC has authority to accept
*** of list     •   At *** days on market FCMC to reduce list to *** of previous
list price

A-13



--------------------------------------------------------------------------------



 



  •   FCMC has authority to accept *** of list     •   At *** days on market
review broker performance and replace if necessary, and continue to reduce at
*** intervals.     •   Provide *** or $***. (whichever is greater) of net
proceeds incentive to borrower

A-14



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
                    , 20__
          ASSIGNMENT AND ASSUMPTION, dated                     , 20___ among
                    , a                      corporation having an office at
                     (“Assignor”) and                     , having an office at
                     (“Assignee”) and Franklin Credit Management Corporation
(the “Servicer”), having an office at [           ]:
          For and in consideration of the sum of one dollar ($1.00) and other
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and of the mutual covenants herein contained, the parties hereto
hereby agree as follows:
          1. The Assignor hereby grants, transfers and assigns to Assignee all
of the right, title and interest of Assignor, as Owner, in, to and under that
certain Servicing Agreement (the “Servicing Agreement”), dated as of
                    , by and between                      (the “Owner”), and
                     (the “Servicer”), Mortgage Loans and REO Properties listed
on Schedule I and Schedule II, hereto, respectively, delivered thereunder by the
Servicer to the Assignor insofar as the Servicing Agreement relates to such
Mortgage Loans and REO Properties, and that certain Custodial Agreement (the
“Custodial Agreement”) relating thereto, dated as of                     , by
and among the Servicer, the Owner and                      (the “Custodian”).
          2. The Assignor warrants and represents to, and covenants with, the
Assignee that:
          (a) The Assignor is the lawful owner of the Mortgage Loans and REO
Properties with the full right to transfer the Mortgage Loans and REO Properties
free from any and all claims and encumbrances whatsoever;
          (b) The Assignor has not received notice of, and has no knowledge of,
any offsets, counterclaims or other defenses available to the Servicer with
respect to the Servicing Agreement, the Mortgage Loans or the REO Properties;
          (c) The Assignor has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Servicing Agreement, the
related Custodial Agreement or the Mortgage Loans, including without limitation
the transfer of the servicing obligations under the Servicing Agreement. The
Assignor has no knowledge of, and has not received notice of, any waivers under
or amendments or other modifications of, or assignments of rights or obligations
under, the Servicing Agreement, the Mortgage Loans or the REO Properties; and
          (d) Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans or the
REO Properties, any interest in the Mortgage Loans or the REO Properties or any
other similar

B-1



--------------------------------------------------------------------------------



 



security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Mortgage Loans or the REO Properties, any interest in the
Mortgage Loans or the REO Properties or any other similar security from, or
otherwise approached or negotiated with respect to the Mortgage Loans or the REO
Properties, any interest in the Mortgage Loans or the REO Properties or any
other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a distribution of the Mortgage Loans or
the REO Properties under the Securities Act of 1933 (the “33 Act”) or which
would render the disposition of the Mortgage Loans or the REO Properties a
violation of Section 5 of the 33 Act or require registration pursuant thereto.
          3. That Assignee warrants and represents to, and covenants with, the
Assignor and the Servicer pursuant to Section 12.10 of the Servicing Agreement
that:
          (a) The Assignee agrees to be bound, as Owner, by all of the terms,
covenants and conditions of the Servicing Agreement, the Mortgage Loans, the REO
Properties and the related Custodial Agreement, and from and after the date
hereof, the Assignee assumes for the benefit of each of the Servicer and the
Assignor all of the Assignor’s obligations as Owner thereunder;
          (b) The Assignee understands that the Mortgage Loans have not been
registered under the 33 Act or the securities laws of any state;
          (c) The purchase price being paid by the Assignee for the Mortgage
Loans and REO Properties is in excess of $250,000.00 and will be paid by cash
remittance of the full purchase price within 60 days of the sale;
          (d) The Assignee is acquiring the Mortgage Loans and REO Properties
for investment for its own account only and not for any other person. In this
connection, neither the Assignee nor any person authorized to act therefor has
offered to sell the Mortgage Loans or the REO Properties by means of any general
advertising or general solicitation within the meaning of Rule 502(c) of U.S.
Securities and Exchange Commission Regulation D, promulgated under the 1933 Act;
          (e) The Assignee considers itself a substantial sophisticated
institutional investor having such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investment in the Mortgage Loans and REO Properties;
          (f) The Assignee has been furnished with all information regarding the
Mortgage Loans and REO Properties that it has requested from the Assignor or the
Servicer;
          (g) Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans or the
REO Properties, any interest in the Mortgage Loans or the REO Properties or any
other similar security to, or solicited any offer to buy or accepted a transfer,
pledge or other disposition of the Mortgage Loans or the REO Properties, any
interest in the Mortgage Loans or the

B-2



--------------------------------------------------------------------------------



 



REO Properties or any other similar security from, or otherwise approached or
negotiated with respect to the Mortgage Loans or the REO Properties, any
interest in the Mortgage Loans or the REO Properties or any other similar
security with, any person in any manner which would constitute a distribution of
the Mortgage Loans or the REO Properties under the 33 Act or which would render
the disposition of the Mortgage Loans or the REO Properties a violation of
Section 5 of the 33 Act or require registration pursuant thereto, nor will it
act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Mortgage Loans or the REO Properties; and
          (h) Either (1) the Assignee is not an employee benefit plan (“Plan”)
within the meaning of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or a plan (also “Plan”) within the meaning of
section 4975(e)(1) of the Internal Revenue Code of 1986 (“Code”), and the
Assignee is not directly or indirectly purchasing the Mortgage Loans or the REO
Properties on behalf of, investment manager of, as named fiduciary of, as
Trustee of, or with assets of, a Plan; or (2) the Assignee’s purchase of the
Mortgage Loans or the REO Properties will not result in a prohibited transaction
under section 406 of ERISA or section 4975 of the Code.
          (i) The Assignee’s address for purposes of all notices and
correspondence related to the Mortgage Loans, REO Properties and the Servicing
Agreements is:

                       
 
                     
 
                     
 
           
 
  Attention:        
 
     
 
   

          The Assignee’s wire transfer instructions for purposes of all
remittances and payments related to the Mortgage Loans, REO Properties and the
Servicing Agreement is:

                       
 
                     
 
                     
 
           
 
  Attention:        
 
     
 
   

          4. From and after the date hereof, the Servicer shall note the
transfer of the Mortgage Loans and REO Properties to the Assignee in its books
and records, the Servicer shall recognize the Assignee as the owner of the
Mortgage Loans and REO Properties and the Servicer shall service the Mortgage
Loans and REO Properties for the benefit of the Assignee pursuant to the
Servicing Agreement, the terms of which are incorporated herein by reference. It
is the intention of the Assignor, the Servicer and the Assignee that the
Servicing Agreement shall be

B-3



--------------------------------------------------------------------------------



 



binding upon and inure to the benefit of the Servicer and the Assignee and their
respective successors and assigns.
[Signatures Follow]

B-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and
Recognition Agreement to be executed by their duly authorized officers as of the
date first above written.

                            Assignor   Assignee
 
                   
By:
          By:                      
 
  Name:           Name:    
 
                   
 
  Title:           Title:    
 
                   
 
  Its:           Its:    
 
                        Tax Payer Identification No.:       Tax Payer
Identification No.:
 
     
 
         
 
 
                    Agreed and Accepted:            
 
                    FRANKLIN CREDIT MANAGEMENT CORPORATION            
 
                   
By:
                                     
 
  Name:                
 
  Title:  
 
           
 
  Its:  
 
           
 
     
 
           

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
[RESERVED]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
[RESERVED]

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
[RESERVED]

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
[RESERVED]

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF POWER OF ATTORNEY
When Recorded Mail To:

     
 
  Space above this line for 
Recorders Use
   

LIMITED POWER OF ATTORNEY
[OWNER] (hereinafter called “Owner”) hereby appoints Franklin Credit Management
Corporation (hereinafter called “Servicer”), as its true and lawful
attorney-in-fact to act in the name, place and stead of Owner for the purposes
set forth below. This limited power of attorney is given pursuant to a certain
Servicing Agreement and solely with respect to the assets serviced pursuant to
such agreement by and between Owner and Servicer dated March 31, 2009, to which
reference is made for the definition of all capitalized terms herein.
The said attorneys-in-fact, and said person designated by the Servicer, as the
attorney-in-fact, is hereby authorized, and empowered, as follows:

  1.   To execute, acknowledge, seal and deliver deeds, certificates of sale,
deed of trust/mortgage note endorsements, lost note affidavits, assignments of
deed of trust/mortgage and other recorded documents,
satisfactions/releases/reconveyances of deeds, certificates of sale, deed of
trust/mortgage, subordinations and modifications, tax authority notifications
and declarations, deeds, bills of sale, and other instruments of sale,
conveyance and transfer, appropriately completed, with all ordinary or necessary
endorsements, acknowledgments, affidavits, and supporting documents as may be
necessary or appropriate to effect its execution, delivery, conveyance,
recordation or filing.     2.   To execute and deliver insurance filings and
claims, affidavits of debt, substitutions of trustee, substitutions of counsel,
non-military affidavits, notices of rescission, foreclosure deeds, transfer tax
affidavits, affidavits of merit, verifications of complaints, notices to quit,
bankruptcy declarations for the purpose of filing motions to lift stays, and
other documents or notice filings on behalf of Seller in connection with
insurance, foreclosure, bankruptcy and eviction actions.

G-1



--------------------------------------------------------------------------------



 



  3.   To endorse any checks or other instruments received by Servicer with
respect to assets serviced pursuant to the Servicing Agreement and made payable
to Owner.     4.   The subordination of the lien of a mortgage or deed of trust
to an easement in favor of a public utility company of a United States
governmental agency or unit with powers of eminent domain; this section shall
include, without limitation, the execution of partial satisfactions/releases,
partial reconveyances or the execution or requests to trustees to accomplish
same.     5.   The completion of loan assumption agreements.     6.   The full
satisfaction/release of a mortgage or deed of trust or full conveyance upon
payment and discharge of all sums secured thereby, including, without
limitation, cancellation of the related mortgage note.     7.   The full
assignment of a mortgage or deed of trust upon payment and discharge of all sums
secured thereby in conjunction with the refinancing thereof, including, without
limitation, the assignment of the related mortgage note.

                  Witness:   Name:    
 
               
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

                 
STATE OF
    )          
 
    )     ss.:    
COUNTY OF
    )          

          Before me,                     , a Notary Public in and for the
jurisdiction aforesaid, on this ___ day of                     , ___, personally
appeared                     , who is personally known to me (or sufficiently
proven) to be a                                          of
                                         and the person who executed the
foregoing instrument by virtue of the authority vested in him/her and he/she did
acknowledge the signing of the foregoing instrument to be his/her free and
voluntary act and deed as a                                          for the
uses, purposes and consideration therein set forth.
          Witness my hand and official seal this ___ day of
                    , ___.

         
 
 
 
   

G-2



--------------------------------------------------------------------------------



 



         
 
                           Notary Public    

     
[SEAL]
   
 
   
My commission expires:
   
 
   
 
   

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
[RESERVED]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
[RESERVED]

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF CONFIDENTIALITY AGREEMENT

J-1